Exhibit 10.1

 

EXECUTION COPY

 

 

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

EARL SCHEIB, INC. and EARL SCHEIB REALTY CORP.,

 

collectively, as Borrower,

 

and

 

WELLS FARGO FOOTHILL, INC.,

 

as Lender

 

Dated as of August 4, 2003

 

 

 

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
August 4, 2003 between WELLS FARGO FOOTHILL, INC., a California corporation
(“Lender”), EARL SCHEIB, INC., a Delaware corporation (“Parent”),  EARL SCHEIB
REALTY CORP., a California corporation (“ES Realty”), (Parent and ES Realty are
referred to hereinafter collectively, jointly and severally, as the “Borrower”).

 

The parties agree as follows:

 


1.                   DEFINITIONS AND CONSTRUCTION.


 

1.1  Definitions.  As used in this Agreement, the following terms shall have the
following definitions:

 

“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.

 

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible.

 

“Additional Documents” has the meaning set forth in Section 4.4(c).

 

“Additional Reserve” means the amount of reserves that Lender has established
with respect to the Reynolds Overtime Claim, which Additional Reserve shall
equal $0 at such time (and at all times thereafter) as Borrower has delivered to
Lender evidence satisfactory to Lender that (a) Borrower and its Subsidiaries
have no further obligations (including all amounts owing) in connection with the
Reynolds Overtime Claim and (b) a final judgment has been entered on the
Reynolds Overtime Claim.  The Additional Reserve shall initially equal
$2,500,000.  Such amount has been established by Lender solely for the purposes
of the Borrowings hereunder and under no circumstances shall be used for any
other purpose, including, without limitation, by any Person or Governmental
Authority as an admission, determination, or estimation of the value of the
underlying liability to which such Additional Reserve relates.

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct

 

1

--------------------------------------------------------------------------------


 

the management and policies of a Person, whether through the ownership of Stock,
by contract, or otherwise.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Annual Compliance Certificate” means a certificate substantially in the form of
Exhibit E delivered by the Vice President and Chief Financial Officer of
Borrower to Lender.

 

“Assignee” has the meaning set forth in Section 14.1(a).

 

“Authorized Person” means any officer or employee of Borrower.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations and all sublimits and reserves then applicable
hereunder).

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means 4 percentage points.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past 6
years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

 

“Books” means Borrower’s and the Guarantors’ now owned or hereafter acquired
books and records (including (a) all of their Records indicating, summarizing,
or evidencing their assets (including the Collateral) or liabilities, (b) all of
Borrower’s and the Guarantors’ Records relating to their business operations or
financial condition, and (c) all of their goods or General Intangibles related
to such information).

 

2

--------------------------------------------------------------------------------


 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Collateral” means all of each Borrower’s now owned or hereafter
acquired right, title, and interest in and to each of the following:

 


(A)         ALL OF ITS ACCOUNTS,


 


(B)        ALL OF ITS BOOKS,


 


(C)         ALL OF ITS COMMERCIAL TORT CLAIMS,


 


(D)        ALL OF ITS DEPOSIT ACCOUNTS,


 


(E)         ALL OF ITS EQUIPMENT,


 


(F)           ALL OF ITS GENERAL INTANGIBLES,


 


(G)        ALL OF ITS INVENTORY,


 


(H)        ALL OF ITS INVESTMENT PROPERTY (INCLUDING ALL OF ITS SECURITIES AND
SECURITIES ACCOUNTS),


 


(I)            ALL OF ITS REAL PROPERTY,


 


(J)            ALL OF ITS NEGOTIABLE COLLATERAL,


 


(K)         MONEY OR OTHER ASSETS OF SUCH BORROWER THAT NOW OR HEREAFTER COME
INTO THE POSSESSION, CUSTODY, OR CONTROL OF THE LENDER, AND


 


(L)            THE PROCEEDS AND PRODUCTS, WHETHER TANGIBLE OR INTANGIBLE, OF ANY
OF THE FOREGOING, INCLUDING PROCEEDS OF INSURANCE COVERING ANY OR ALL OF THE
FOREGOING, AND ANY AND ALL ACCOUNTS, BOOKS, DEPOSIT ACCOUNTS, EQUIPMENT, GENERAL
INTANGIBLES, INVENTORY, INVESTMENT PROPERTY, NEGOTIABLE COLLATERAL, REAL
PROPERTY, MONEY, OR OTHER TANGIBLE OR INTANGIBLE PROPERTY RESULTING FROM THE
SALE, EXCHANGE, COLLECTION, OR OTHER DISPOSITION OF ANY OF THE FOREGOING, OR ANY
PORTION THEREOF OR INTEREST THEREIN, AND THE PROCEEDS THEREOF.


 

“Borrower Subordinated Debt” has the meaning set forth in Section 11.4.

 

“Borrowing” means a borrowing hereunder consisting of Advances.

 

“Borrowing Base” means, as of any date of determination, the lesser of:

 


(A)         $10,000,000 AND


 


(B)        THE RESULT OF:

 

3

--------------------------------------------------------------------------------


 

(I)                                     70% MULTIPLIED BY

 

(II)                                  THE QUICK SALE VALUE OF ALL ELIGIBLE REAL
PROPERTY, MINUS

 

(III)                               THE SUM OF

 

(A) OUTSTANDING ADVANCES MADE TO BORROWER,

 

(B) THE CONTINGENT RESERVE,

 

(C) THE ENVIRONMENTAL RESERVE,

 

(D) IN THE EVENT THAT THE OUTSTANDING ADVANCES EQUAL OR EXCEED $5,500,000, THE
ADDITIONAL RESERVE, AND

 

(E) THE AGGREGATE AMOUNT OF RESERVES (IF ANY) ESTABLISHED BY LENDER UNDER
SECTION 2.1(B).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, and (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets of, or the Capital Stock of, any
other Person.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investor Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of acquisition thereof and, at the time of acquisition, having a rating of at
least A-1, from S&P or at least P-1 from Moody’s, (d) certificates of

 

4

--------------------------------------------------------------------------------


 

deposit or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof having at the date of acquisition thereof combined
capital and surplus of not less than $100,000,000, (e) demand Deposit Accounts
maintained with any bank organized under the laws of the United States or any
state thereof so long as the amount maintained with any individual bank is less
than or equal to $250,000 and is insured by the Federal Deposit Insurance
Corporation, and (f) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses (a)
through (e) above.

 

“Cash Management Account” has the meaning set forth in Section 9.1(m)(i).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Lender, each of which is among Borrower or
one of the Guarantors, Lender, and one of the Cash Management Banks.

 

“Cash Management Bank” has the meaning set forth in Section 9.1(m)(i).

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
30%, or more, of the Stock of Borrower having the right to vote for the election
of members of the Board of Directors (other than Gabelli Funds, Inc. and
Affiliates), or (b) a majority of the members of the Board of Directors do not
constitute Continuing Directors, or (c) Parent ceases to own, directly or
indirectly, and control 100% of the outstanding Stock of each of the Guarantors
extant as of the Closing Date.

 

“City National Bank” means City National Bank, a national banking association.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Lender sends Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.

 

“Closing Date Business Plan” means the set of Projections of Parent for the 1
year period following the Closing Date (on a quarter by quarter basis), in form
and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Lender.

 

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or the Guarantors in or upon which a
Lien is granted under any of the Loan Documents.

 

5

--------------------------------------------------------------------------------


 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or the Guarantors’ Books, Equipment, Inventory or other assets of
Borrower or the Guarantors in each case, in form and substance reasonably
satisfactory to Lender.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

 

“Contingent Reserve” means, as of any date of determination, the amount of
reserves that Lender has established with respect to all contingent liabilities
of Borrower and its Subsidiaries, including but not limited to, taxes, levies,
imposts, duties, fees, assessments, penalties, interest and other charges
related thereto imposed or assessed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein that is claimed by such
taxing authority to be then due and owing to such taxing authority by Borrower
or its Subsidiaries, which Contingent Reserve is subject to increase by Lender
on a quarterly basis as of March 2004 by an amount equal to $150,000 (or a
greater amount equal to the interest or other charges that Lender determines
will accrue during the quarter subsequent to such date of determination), and
which Contingent Reserve shall equal $0 at such time (and at all times
thereafter) as (a) Borrower has delivered to Lender evidence satisfactory to
Lender of payment in full settlement by Borrower or any of its Subsidiaries of
taxes, levies, imposts, duties, fees, assessments, penalties, interest and other
related charges imposed or assessed by the Internal Revenue Service or other
taxing authority in connection with the Notice of Disallowance, and (b) Lender
has obtained a Phase-I environmental report and a real estate survey
satisfactory to Lender in its sole discretion, which shall be prepared by
environmental consultants and surveyors designated by Lender, for each of the 5
parcels of Real Property Collateral located in California with the highest
appraisal values as determined by Lender.  The Contingent Reserve shall
initially equal $3,000,000.  Such amount has been established by Lender solely
for the purposes of the Borrowings hereunder and under no circumstances shall be
used for any other purpose, including, without limitation, by any Person or
Governmental Authority as an admission, determination or estimation of the value
of the underlying liability to which such Contingent Reserve relates.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened

 

6

--------------------------------------------------------------------------------


 

election contest relating to the election of the directors (or comparable
managers) of Borrower and whose initial assumption of office resulted from such
contest or the settlement thereof.

 

“Control Agreement” means a control agreement substantially in the form attached
hereto as Exhibit D, in form and substance satisfactory to Lender, executed and
delivered by Borrower or one of the Guarantors, Lender, and the applicable
securities intermediary with respect to a Securities Account or bank with
respect to a Deposit Account.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

 

“Designated Account Bank” has the meaning ascribed thereto on Schedule D-1.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Lender regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is reasonably satisfactory to Lender.

 

“Dollars” or “$” means United States dollars.

 

“Due Diligence Letter” means the due diligence letter sent by Lender’s counsel
to Borrower, together with Borrower’s completed responses to the inquiries set
forth therein, the form and substance of such responses to be reasonably
satisfactory to Lender.

 

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), plus interest expense, income
taxes, restructuring charges comprised of lease termination costs and exit costs
related to the closing of shops, impairment write-downs for long-lived assets,
and depreciation and amortization for such period, as determined in accordance
with GAAP, minus extraordinary gains, interest income and gains from the
disposition of fixed assets.

 


“ELIGIBLE REAL PROPERTY” MEANS, ON ANY DATE OF DETERMINATION, REAL PROPERTY (A)
LISTED ON SCHEDULE E-1 OR (B) FOR WHICH LENDER HAS RECEIVED (I) AN APPRAISAL
PREPARED IN ACCORDANCE WITH FIRREA AND SATISFACTORY TO LENDER IN ITS SOLE
DISCRETION, WHICH SHALL BE PREPARED BY AN APPRAISER OR APPRAISERS DESIGNATED BY
LENDER, (II) A PRELIMINARY TITLE REPORT

 

7

--------------------------------------------------------------------------------


 


SATISFACTORY TO LENDER (III) A PHASE-I ENVIRONMENTAL REPORT SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION, WHICH SHALL BE PREPARED BY AN ENVIRONMENTAL
CONSULTANT OR CONSULTANTS DESIGNATED BY LENDER AND (IV) FOR EACH PARCEL OF REAL
PROPERTY LOCATED OUTSIDE CALIFORNIA, A REAL ESTATE SURVEY SATISFACTORY TO LENDER
IN ITS SOLE DISCRETION, WHICH SHALL BE PREPARED BY A SURVEYOR OR SURVEYORS
DESIGNATED BY LENDER.


 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total capital in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
capital in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total capital in excess
of $250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Borrower (which approval of Borrower shall not be unreasonably
withheld, delayed, or conditioned), and (f) during the continuation of an Event
of Default, any other Person approved by Lender.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest, (b)
from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrower or its
Subsidiaries, relating to the environment, employee health and safety, or
Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 USC § 1251 et seq; the Toxic Substances Control Act, 15 USC, § 2601 et
seq; the Clean Air Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42
USC. § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC. § 11001
et seq.; the Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and
the Occupational Safety and Health Act, 29 USC. §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials);

 

8

--------------------------------------------------------------------------------


 

any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred by Borrower or its Subsidiaries as a result of any claim or
demand by any Governmental Authority or any third party, and which relate to any
Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Environmental Reserve” means, as of any date of determination, the amount of
reserves the Lender has established for potential Environmental Liabilities and
Costs with respect to Eligible Real Property.

 

“Environmental Risk Report” means (a) a copy of Borrower’s and its Subsidiaries’
written plans and procedures (if any) for compliance with all Environmental
Laws, (b) a description of any release, discharge, disposal or improper storage
of any Hazardous Materials by Borrower or any of its Subsidiaries on or
affecting any Real Property and (c) Borrower’s estimate of the Environmental
Liabilities and Costs and costs of other Remedial Actions that are then known or
reasonably anticipated by Borrower with respect to any Real Property.

 

“Equipment” means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of

 

9

--------------------------------------------------------------------------------


 

its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

 

“ES Realty” has the meaning set forth in the preamble to this Agreement.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect from time to time.

 

“Fee Letter” means that certain fee letter, dated as of even date herewith,
between Borrower and Lender, in form and substance reasonably satisfactory to
Lender.

 

“FEIN” means Federal Employer Identification Number.

 

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as in effect from time to time.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

“Guarantor” means, collectively, the Material Guarantors and the Nonmaterial
Guarantors.

 

10

--------------------------------------------------------------------------------


 

“Guarantor Security Agreement” means one or more security agreements executed
and delivered by each Guarantor in favor of Lender, in each case, in form and
substance reasonably satisfactory to Lender.

 

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Lender in form and substance reasonably
satisfactory to Lender.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or its Subsidiaries that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

 

“Inactive Subsidiary” means any Subsidiary of Parent (other than ES Realty) that
is not a Guarantor.

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) Capitalized
Lease Obligations, (d) all obligations or liabilities of others secured by a
Lien on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations owing under Hedge Agreements, and (g) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above.

 

11

--------------------------------------------------------------------------------


 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower and each of its Subsidiaries and Lender, the form and
substance of which is reasonably satisfactory to Lender.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions, purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP (excluding (a) commission, travel, and similar advances
to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practices).

 

“Investment Property” means investment property (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“L/C” has the meaning set forth in Section 2.10(a).

 

“L/C Disbursement” means a payment made by Lender pursuant to a Letter of
Credit.

 

“L/C Undertaking” has the meaning set forth in Section 2.10(a).

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Lender’s Account” means the account identified in Schedule L-1.

 

12

--------------------------------------------------------------------------------


 

“Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by Lender, (b)
reasonable fees or charges paid or incurred by Lender in connection with
Lender’s transactions with Borrower or its Subsidiaries, including fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Lender in the disbursement of funds to Borrower (by wire transfer or
otherwise), (d) charges paid or incurred by Lender resulting from the dishonor
of checks, (e) reasonable costs and expenses paid or incurred by Lender to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Lender related to audit examinations of the Books to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, (g) reasonable costs and expenses of third party claims or any
other suit paid or incurred by Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or Lender’s relationship with Borrower or any of its Subsidiaries, (h)
Lender’s reasonable costs and expenses (including attorneys’ fees) paid or
incurred by Lender in advising, structuring, drafting, reviewing, administering
or amending the Loan Documents, and (i) Lender’s reasonable costs and expenses
(including attorneys,’ accountants,’ consultants,’ and other advisors’ fees and
expenses) paid or incurred by Lender in terminating, enforcing (including
attorneys’, accountants’, consultants’, and other advisors’ fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or its Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 

“Lender’s Liens” means the Liens granted by Borrower and the Guarantors to
Lender under this Agreement or the other Loan Documents.

 

“Lender-Related Person” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

13

--------------------------------------------------------------------------------


 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Liquidity Event” means any (a) sale by Borrower of all or substantially all of
its assets; (b)  merger, consolidation, reorganization or similar transaction by
Borrower or any of the Guarantors with or into any other entity; (c) sale,
exchange or other transfer by the holders of Stock of the Borrower representing
more than 50% of the voting power of the Borrower; (d) sale, exchange or other
transfer by Borrower of the Stock of any of the Guarantors representing more
than 50% of the voting power of such Guarantors; or (e) recapitalization,
refinancing or reclassification of the Stock of Borrower or the Guarantors.

 

“Loan Account” has the meaning set forth in Section 2.8.

 

“Loan Documents” means this Agreement, the Disbursement Letter, the Due
Diligence Letter, the Fee Letter, the Guarantor Security Agreement, the
Guaranty, the Intercompany Subordination Agreement, the Letters of Credit, the
Mortgages, the Officers’ Certificate and other certificates of Borrower and the
Guarantors delivered to Lender hereunder, the Stock Pledge Agreement, the
Trademark Security Agreement (Trademarks and Trademark Applications), the
Revolving Credit Note and any other note or notes executed by Borrower in
connection with this Agreement and payable to Lender, the UCC Filing
Authorization Letter, and any other agreement entered into, now or in the
future, by Borrower and Lender in connection with this Agreement.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole,
(b) a material impairment of Borrower’s and its Subsidiaries’ ability to perform
their obligations under the Loan Documents to which they are parties or of
Lender’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Lender’s
Liens with respect to the Collateral as a result of an action or failure to act
on the part of Borrower or the Guarantors; provided, however, that any taxes,
levies, imposts, duties, fees, assessments, penalties, interest and other
charges imposed or assessed by, but excluding any Liens in favor of, the
Internal Revenue Service or other representative or

 

14

--------------------------------------------------------------------------------


 

taxing authority relating to the Notice of Disallowance shall not constitute a
Material Adverse Change.

 

“Material Guarantor” means each of (a) Earl Scheib Automotive Paint Finishes,
Inc., a Missouri corporation, (b) Earl Scheib of Arizona, Inc., an Arizona
corporation, (c) Earl Scheib of California, Inc., a California corporation, (d)
Earl Scheib of D.C., Inc., a District of Columbia corporation, (e) Earl Scheib
of Hawaii, Inc., a California corporation, (f) Earl Scheib of Illinois, Inc., an
Illinois corporation, (g) Earl Scheib of Indiana, Inc., an Indiana corporation,
(h) Earl Scheib of Louisiana, Inc., a Louisiana corporation, (i) Earl Scheib of
Maryland, Inc., a Maryland corporation, (j) Earl Scheib of Missouri, Inc., a
Missouri corporation, (k) Earl Scheib of Nevada, Inc., a Nevada corporation, (l)
Earl Scheib of New York, Inc., a New York corporation, (m) Earl Scheib of
Pennsylvania, Inc., a Pennsylvania corporation, (n) Earl Scheib of Texas, Inc.,
a Texas corporation and (o) Earl Scheib of Virginia, Inc., a Virginia
corporation.

 

“Maturity Date” has the meaning set forth in Section 3.4.

 

“Maximum Revolver Amount” means $10,000,000; provided, however, that until such
time that the following conditions have been fulfilled, “Maximum Revolver
Amount” means $5,500,000:

 


(A)         LENDER HAS OBTAINED A PHASE-I ENVIRONMENTAL REPORT SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION, WHICH SHALL BE PREPARED BY AN ENVIRONMENTAL
CONSULTANT OR CONSULTANTS DESIGNATED BY LENDER, FOR (I) EACH OF THE 5 PARCELS OF
REAL PROPERTY COLLATERAL LOCATED IN CALIFORNIA WITH THE HIGHEST APPRAISAL VALUES
AS DETERMINED BY LENDER AND (II) EACH PARCEL OF ELIGIBLE REAL PROPERTY LOCATED
OUTSIDE OF CALIFORNIA;


 


(B)       LENDER HAS OBTAINED A REAL ESTATE SURVEY SATISFACTORY TO LENDER IN ITS
SOLE DISCRETION, WHICH SHALL BE PREPARED BY SURVEYOR OR SURVEYORS DESIGNATED BY
LENDER, FOR EACH PARCEL OF REAL PROPERTY COLLATERAL LOCATED OUTSIDE OF
CALIFORNIA;


 


(C)        LENDER HAS OBTAINED AN APPRAISAL PREPARED IN ACCORDANCE WITH FIRREA
AND SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, WHICH SHALL BE PREPARED BY AN
APPRAISER OR APPRAISERS DESIGNATED BY LENDER, FOR EACH PARCEL OF ELIGIBLE REAL
PROPERTY LOCATED OUTSIDE OF CALIFORNIA; AND


 


(D)       SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3.2(B).

 

“Monthly Compliance Certificate” means a certificate substantially in the form
of Exhibit A delivered by the Vice President and Chief Financial Officer of
Borrower to Lender.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or the
Guarantors

 

15

--------------------------------------------------------------------------------


 

in favor of Lender, in form and substance reasonably satisfactory to Lender,
that encumber the Real Property Collateral and the related improvements thereto.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

“Nonmaterial Guarantor” means each of (a) Each Scheib of Idaho, Inc., an Idaho
corporation, (b) Earl Scheib of Colorado, Inc., a Colorado corporation, (c) Earl
Scheib of Michigan, Inc., a Michigan corporation, (d) Earl Scheib of New Mexico,
Inc., a New Mexico corporation, (e) Earl Scheib of New Jersey, Inc., a New
Jersey corporation, (f) Earl Scheib of North Carolina, Inc., a North Carolina
corporation, (g) Earl Scheib of Ohio, Inc., an Ohio corporation, (h) Earl Scheib
of Oregon, Inc., an Oregon corporation, (i) Earl Scheib of South Carolina, Inc.,
a South Carolina corporation, (j) Earl Scheib of Utah, Inc., a Utah corporation,
(k) Earl Scheib of Washington, Inc., a Washington corporation, (l) Earl Scheib
of West Virginia, Inc., a West Virginia corporation, and (m) Precision Coatings,
Inc., a Missouri corporation.

 

“Notice of Disallowance” means that certain Notice of Disallowance received by
Parent from the Internal Revenue Service in February 1999.

 

“Obligations” means all loans, Advances, debts, principal, interest (including
any interest that, but for the commencement of an Insolvency Proceeding, would
have accrued), contingent reimbursement obligations with respect to outstanding
Letters of Credit, premiums, liabilities (including all amounts charged to
Borrower’s Loan Account pursuant hereto), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), charges,
costs, Lender Expenses (including any fees or expenses that, but for the
commencement of an Insolvency Proceeding, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrower
to Lender pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all Lender Expenses that Borrower
is required to pay or reimburse by the Loan Documents, by law, or otherwise. 
Any reference in this Agreement or in the Loan Documents to the Obligations
shall include all extensions, modifications, renewals or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

 

“Officers’ Certificate” means a certificate executed by the Vice President and
Chief Financial Officer of Borrower attesting to the accuracy, in all respects
as of the date hereof, of the representations and warranties of officers form
submitted by Lender to Borrower, together with Borrower’s completed responses to
the inquiries set forth therein, the form and substance of such responses to be
reasonably satisfactory to Lender.

 

16

--------------------------------------------------------------------------------


 

“Overadvance” has the meaning set forth in Section 2.4.

 

“Parent” has the meaning set forth in the preamble to this Agreement.

 

“Participant” has the meaning set forth in Section 14.1(e).

 

“Pay-Off Letter” means a letter, in form and substance reasonably satisfactory
to Lender, from City National Bank to Lender respecting the amount necessary to
repay in full all of the obligations of Parent owing to City National Bank and
obtain a release of all of the Liens existing in favor of City National Bank in
and to the assets of Parent.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) sales or other
dispositions of the assets (including any Real Property) of Borrower or the
Guarantors located in Tempe, Arizona; Bakersfield, California; Denver, Colorado;
South Holland, Illinois; Baltimore, Maryland; Warren, Michigan; West Detroit,
Michigan; Fayetteville, North Carolina; Cleveland, Ohio; Dayton, Ohio; Emsworth,
Pennsylvania; Houston, Texas; Everett, Washington; Tacoma, Washington; and
Charleston, West Virginia.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to Borrower or
any of the Guarantors effected in the ordinary course of business or owing to
Borrower or any of the Guarantors as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of Borrower or the Guarantors and (e) Investments in one or more of the
Guarantors.

 

“Permitted Liens” means (a) Liens held by Lender, (b) Liens for unpaid taxes
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) Liens set forth
on Schedule P-1, (d) the interests of lessors under operating leases,
(e) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens

 

17

--------------------------------------------------------------------------------


 

either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests, (g) Liens arising from deposits made in connection with obtaining
worker’s compensation, unemployment insurance, or otherwise required by
applicable social security legislation, (h) Liens or deposits to secure
performance of bids, tenders, or leases incurred in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens granted as
security for surety or appeal bonds in connection with obtaining such bonds in
the ordinary course of business, (j) Liens resulting from any judgment or award
that is not an Event of Default hereunder, (k) with respect to any Real
Property, any exceptions contained in the Mortgage Policies approved by Lender,
and easements, rights of way, and zoning restrictions that do not materially
interfere with or impair the use or operation thereof, (l) banker’s Liens in the
nature of rights of setoff arising in the ordinary course of business, (m)
additional Liens upon any assets of Borrower (excluding Real Property
Collateral) created after the Closing Date not included in paragraphs (a)
through (l), provided that the aggregate Indebtedness secured by such Lien and
incurred on or after the Closing Date shall not exceed $500,000 in the aggregate
at any one time outstanding, and (n) any extension, renewal or replacement of
any of the foregoing.

 

“Permitted Protest” means the right of Borrower or any of the Guarantors to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or a Guarantor, as applicable, in good faith, and
(c) Lender is satisfied that, while any such protest is pending, there will be
no impairment of the enforceability, validity, or priority of any of the
Lender’s Liens.  Without limiting the foregoing, each of the matters disclosed
on Schedule P-2 shall be a Permitted Protest.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $300,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within

 

18

--------------------------------------------------------------------------------


 

90 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Quarterly Compliance Certificate” means a certificate substantially in the form
of Exhibit C delivered by the Vice President and Chief Financial Officer of
Borrower to Lender.

 

“Quick Sale Value” means, as of any date of determination, the amount of the net
proceeds expected from the sale of Eligible Real Property as determined by an
appraiser satisfactory to Lender.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means the parcel or parcels of Real Property
identified on Schedule R-1 and any Real Property hereafter acquired by Borrower
or its Subsidiaries.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601 et seq.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

 

“Revolving Credit Note” means the promissory note substantially in the form of
Exhibit B.

 

“Reynolds Overtime Claim” means that certain case entitled Reynolds Steve v.
Scheib Calif Inc Earl, et al, civil case number BC 226353, filed with the Los
Angeles Superior Court.

 

 “SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account” as that term is defined in the
Code.

 

19

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person on a particular date, (a) at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts and (b) such Person is able to pay its debts as they become due.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Stock Pledge Agreement” means a stock pledge agreement, in form and substance
reasonably satisfactory to Lender, executed and delivered by Borrower to Lender
with respect to the pledge of Borrower’s Stock of its Subsidiaries.

 

“Subordinated Debt”  means Indebtedness of Borrower or any of its Subsidiaries
that is subordinated to the Obligations in a manner satisfactory to Lender in
its sole discretion.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Tangible Net Worth” means, as of any date of determination, determined on a
consolidated basis and in accordance with GAAP, the result of (a) Parent’s total
stockholder’s equity, minus (b) the sum of (i) all Intangible Assets of Borrower
and its Subsidiaries, (ii) all of Parent’s and its Subsidiaries’ prepaid
expenses, and (iii) all amounts due to Parent and its Subsidiaries from their
Affiliates.

 

“Tax Lien Analysis” means (a) a copy of all assessments, notices, correspondence
or other documents received by Borrower or any of its Subsidiaries with respect
to the Notice of Disallowance; (b) a written description from Borrower’s counsel
describing the current status of any actions, discussions or negotiations
between Borrower or its Subsidiaries and the Internal Revenue Service or other
representative or taxing authority with respect to the Notice of Disallowance;
(c) Borrower’s analysis of its and its Subsidiaries’ potential liability with
respect to the Notice of Disallowance, which shall specifically include: (i) the
aggregate amount of taxes, levies, imposts, duties, fees, assessments or related
charges claimed to be owing, (ii) the aggregate amount of all penalties or
related charges accrued or claimed to be accrued with respect to such taxes,
levies, imposts, duties, fees, assessments or related charges, (iii) the
aggregate amount of all interest or related charges accrued or claimed to be
accrued with respect to such taxes, levies, imposts, duties, fees, assessments
and penalties, (iv) the daily rate of accrual of penalties, if any, (v) the
daily rate of accrual of interest, if any, and (vi) Borrower’s good faith
estimate of

 

20

--------------------------------------------------------------------------------


 

the aggregate amount of all taxes, levies, imposts, duties, fees, assessments,
penalties, interest and other charges related thereto then claimed to be owing
from Borrower or its Subsidiaries, and the facts and assumptions on which Parent
bases such good faith estimate; and (d) confirmation that the Internal Revenue
Service or other representative or taxing authority has not obtained a Lien upon
any of the Collateral; provided, however, that in the event that Borrower’s
counsel advises Borrower in writing that disclosure of any specific information
required to be provided or disclosed pursuant to (a) through (d) above would
reasonably be expected to result in the waiver of attorney-client privilege,
Borrower can redact from its Tax Lien Analysis only such privileged information.

 

“Taxes” has the meaning set forth in Section 16.5.

 

“Trademark Security Agreement (Trademarks and Trademark Applications)” means a
grant of security of trademarks and trademark applications executed and
delivered by Borrower or the Guarantors, as applicable, the form and substance
of which is reasonably satisfactory to Lender.

 

“UCC Filing Authorization Letter” means a letter duly executed by Borrower and
each Guarantor authorizing Lender to file appropriate financing statements on
Form UCC-1 without the signature of Borrower or such Guarantor, as applicable,
in such office or offices as may be necessary or, in the opinion of Lender,
desirable to perfect the security interests purported to be created by the Loan
Documents.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of Lender for
the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning set forth in Section 16.8.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

1.2  Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Parent and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

 

21

--------------------------------------------------------------------------------


 

1.3  Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.

 

1.4  Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein to the repayment in full of
the Obligations shall mean the repayment in full in cash of all Obligations
other than contingent indemnification Obligations.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in the other Loan Documents shall
be satisfied by the transmission of a Record and any Record transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

 

1.5  Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 


2.                   LOAN AND TERMS OF PAYMENT.

 

2.1  Revolver Advances

 


(A)         SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND DURING
THE TERM OF THIS AGREEMENT, LENDER AGREES TO MAKE ADVANCES (“ADVANCES”) TO
BORROWER IN AN AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED AN AMOUNT EQUAL
TO THE LESSER OF (I) THE MAXIMUM REVOLVER AMOUNT LESS THE LETTER OF CREDIT
USAGE, OR (II) THE BORROWING BASE LESS THE LETTER OF CREDIT USAGE.


 


(B)        ANYTHING TO THE CONTRARY IN THIS SECTION 2.1 NOTWITHSTANDING, LENDER
SHALL HAVE THE RIGHT TO ESTABLISH RESERVES IN SUCH AMOUNTS, AND WITH RESPECT TO
SUCH MATTERS, AS LENDER IN ITS PERMITTED DISCRETION SHALL DEEM NECESSARY OR
APPROPRIATE, AGAINST THE BORROWING BASE, INCLUDING RESERVES WITH RESPECT TO (I)
SUMS THAT BORROWER IS REQUIRED TO PAY (SUCH AS TAXES, ASSESSMENTS OR INSURANCE
PREMIUMS) AND HAS FAILED TO PAY UNDER ANY SECTION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, AND (II) AMOUNTS OWING BY BORROWER OR ITS SUBSIDIARIES TO ANY
PERSON TO THE EXTENT SECURED BY A LIEN ON, OR TRUST OVER, ANY OF THE

 

22

--------------------------------------------------------------------------------


 


COLLATERAL (OTHER THAN ANY PERMITTED LIEN SET FORTH ON SCHEDULE P-1 WHICH IS
SPECIFICALLY IDENTIFIED THEREON AS ENTITLED TO HAVE PRIORITY OVER THE LENDER’S
LIENS), WHICH LIEN OR TRUST, IN THE PERMITTED DISCRETION OF LENDER, LIKELY WOULD
HAVE A PRIORITY SUPERIOR TO THE LENDER’S LIENS (SUCH AS LIENS OR TRUSTS IN FAVOR
OF LANDLORDS, WAREHOUSEMEN, CARRIERS, MECHANICS, MATERIALMEN, LABORERS, OR
SUPPLIERS, OR LIENS OR TRUSTS FOR AD VALOREM, EXCISE, SALES, OR OTHER TAXES
WHERE GIVEN PRIORITY UNDER APPLICABLE LAW) IN AND TO SUCH ITEM OF THE
COLLATERAL.


 


(C)         LENDER SHALL HAVE NO OBLIGATION TO MAKE ADDITIONAL ADVANCES
HEREUNDER TO THE EXTENT SUCH ADDITIONAL ADVANCES WOULD CAUSE THE REVOLVER USAGE
TO EXCEED THE MAXIMUM REVOLVER AMOUNT.


 


(D)        AMOUNTS BORROWED PURSUANT TO THIS SECTION 2.1 MAY BE REPAID AND,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, REBORROWED AT ANY TIME
DURING THE TERM OF THIS AGREEMENT.


 

2.2  Borrowing Procedures and Settlements.

 


(A)         PROCEDURE FOR BORROWING.  EACH BORROWING SHALL BE MADE BY AN
IRREVOCABLE WRITTEN REQUEST BY AN AUTHORIZED PERSON DELIVERED TO LENDER (WHICH
NOTICE MUST BE RECEIVED BY LENDER NO LATER THAN 10:00 A.M. (CALIFORNIA TIME) ON
A BUSINESS DAY) SPECIFYING (I) THE AMOUNT OF SUCH BORROWING, AND (II) THE
REQUESTED FUNDING DATE, WHICH SHALL BE A BUSINESS DAY.  AT LENDER’S ELECTION, IN
LIEU OF DELIVERING THE ABOVE-DESCRIBED WRITTEN REQUEST, ANY AUTHORIZED PERSON
MAY GIVE LENDER TELEPHONIC NOTICE OF SUCH REQUEST BY THE REQUIRED TIME.  IN SUCH
CIRCUMSTANCES, BORROWER AGREES THAT ANY SUCH TELEPHONIC NOTICE WILL BE CONFIRMED
IN WRITING WITHIN 24 HOURS OF THE GIVING OF SUCH NOTICE AND THE FAILURE TO
PROVIDE SUCH WRITTEN CONFIRMATION SHALL NOT AFFECT THE VALIDITY OF THE REQUEST.


 


(B)        MAKING OF ADVANCES.  IF LENDER HAS RECEIVED A TIMELY REQUEST FOR A
BORROWING IN ACCORDANCE WITH THE PROVISIONS HEREOF, AND SUBJECT TO THE
SATISFACTION OF THE APPLICABLE TERMS AND CONDITIONS SET FORTH HEREIN, LENDER
SHALL MAKE THE PROCEEDS OF SUCH ADVANCE AVAILABLE TO BORROWER ON THE APPLICABLE
FUNDING DATE BY TRANSFERRING IMMEDIATELY AVAILABLE FUNDS EQUAL TO SUCH PROCEEDS
TO BORROWER’S DESIGNATED ACCOUNT.


 

2.3  Payments.

 


(A)         PAYMENTS BY BORROWER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL PAYMENTS BY BORROWER SHALL BE MADE TO LENDER’S ACCOUNT FOR THE
ACCOUNT OF THE LENDER AND SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS, NO LATER
THAN 11:00 A.M. (CALIFORNIA TIME) ON THE DATE SPECIFIED HEREIN.  ANY PAYMENT
RECEIVED BY LENDER LATER THAN 11:00 A.M. (CALIFORNIA TIME) SHALL BE DEEMED TO
HAVE BEEN RECEIVED ON THE FOLLOWING BUSINESS DAY AND ANY APPLICABLE INTEREST OR
FEES SHALL CONTINUE TO ACCRUE UNTIL SUCH FOLLOWING BUSINESS DAY.

 


(B)        APPLICATION OF PAYMENTS.

 

23

--------------------------------------------------------------------------------


 

(I)                                     ALL PAYMENTS SHALL BE REMITTED TO LENDER
AND ALL SUCH PAYMENTS, AND ALL PROCEEDS OF COLLATERAL RECEIVED BY LENDER, SHALL
BE APPLIED AS FOLLOWS:

 

(A) FIRST, TO PAY ANY LENDER EXPENSES THEN DUE TO LENDER UNDER THE LOAN
DOCUMENTS, UNTIL PAID IN FULL,

 

(B) SECOND, TO PAY ANY FEES THEN DUE TO LENDER UNDER THE LOAN DOCUMENTS UNTIL
PAID IN FULL,

 

(C) THIRD, TO PAY INTEREST DUE IN RESPECT OF THE ADVANCES UNTIL PAID IN FULL,

 

(D) FOURTH, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO
PAY THE PRINCIPAL OF ALL ADVANCES UNTIL PAID IN FULL,

 

(E) FIFTH, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, RATABLY (I) TO
PAY THE PRINCIPAL OF ALL ADVANCES UNTIL PAID IN FULL, AND (II) TO LENDER, TO BE
HELD BY LENDER AS CASH COLLATERAL IN AN AMOUNT UP TO 105% OF THE THEN EXTANT
LETTER OF CREDIT USAGE UNTIL PAID IN FULL,

 

(F) SIXTH, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO PAY ANY
OTHER OBLIGATIONS, AND

 

(G) SEVENTH, TO BORROWER (TO BE WIRED TO THE DESIGNATED ACCOUNT) OR SUCH OTHER
PERSON ENTITLED THERETO UNDER APPLICABLE LAW.

 

(II)                                  IN EACH INSTANCE, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THIS SECTION 2.3(B) SHALL NOT APPLY TO
ANY PAYMENT BY BORROWER SPECIFIED BY BORROWER TO BE FOR THE PAYMENT OF SPECIFIC
OBLIGATIONS THEN DUE AND PAYABLE (OR PREPAYABLE) UNDER ANY PROVISION OF THIS
AGREEMENT.

 

(III)                               FOR PURPOSES OF THE FOREGOING, “PAID IN
FULL” MEANS PAYMENT OF ALL AMOUNTS OWING UNDER THE LOAN DOCUMENTS ACCORDING TO
THE TERMS THEREOF, INCLUDING LOAN FEES, SERVICE FEES, PROFESSIONAL FEES,
INTEREST (AND SPECIFICALLY INCLUDING INTEREST ACCRUED AFTER THE COMMENCEMENT OF
ANY INSOLVENCY PROCEEDING), DEFAULT INTEREST, INTEREST ON INTEREST, AND EXPENSE
REIMBURSEMENTS, WHETHER OR NOT ANY OF THE FOREGOING WOULD BE OR IS ALLOWED OR
DISALLOWED IN WHOLE OR IN PART IN ANY INSOLVENCY PROCEEDING.

 

(IV)                              IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE
PRIORITY PROVISIONS OF THIS SECTION 2.3(B) AND OTHER PROVISIONS CONTAINED IN ANY
OTHER LOAN DOCUMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH
PRIORITY PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO
THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER.  IN THE EVENT OF
ANY ACTUAL,

 

24

--------------------------------------------------------------------------------


 

IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND
PROVISIONS OF THIS SECTION 2.3(B) SHALL CONTROL AND GOVERN.

 

2.4  Overadvances.  If, at any time or for any reason, the amount of Obligations
owed by Borrower to Lender pursuant to Section 2.1 or Section 2.10 is greater
than either the Dollar or percentage limitations set forth in Section 2.1 or
Section 2.10, as applicable (an “Overadvance”), Borrower immediately shall pay
to Lender, in cash, the amount of such excess, which amount shall be used by
Lender to reduce the Obligations in accordance with the priorities set forth in
Section 2.3(b), but subject to Section 2.3(b)(ii).  In addition, Borrower hereby
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

 

2.5  Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

 


(A)         INTEREST RATES.  EXCEPT AS PROVIDED IN CLAUSE (C) BELOW, ALL
OBLIGATIONS (EXCEPT FOR REIMBURSEMENT OBLIGATIONS RELATING TO UNDRAWN LETTERS OF
CREDIT) THAT HAVE BEEN CHARGED TO THE LOAN ACCOUNT PURSUANT TO THE TERMS HEREOF
SHALL BEAR INTEREST ON THE DAILY BALANCE THEREOF AT A PER ANNUM RATE EQUAL TO
THE BASE RATE PLUS THE BASE RATE MARGIN.


 


(B)        LETTER OF CREDIT FEE.  BORROWER SHALL PAY LENDER A LETTER OF CREDIT
FEE (IN ADDITION TO THE USAGE CHARGE SET FORTH IN SECTION 2.10(D) AND ANY
POTENTIAL CHARGES, COMMISSIONS, FEES, AND COSTS CONTEMPLATED BY SECTION 2.10(E))
WHICH SHALL ACCRUE AT A RATE EQUAL TO 4% PER ANNUM TIMES THE DAILY BALANCE OF
THE LETTER OF CREDIT USAGE.


 


(C)         DEFAULT RATE.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT (AND AT THE ELECTION OF LENDER),


 

(I)                                     ALL OBLIGATIONS (EXCEPT FOR UNDRAWN
LETTERS OF CREDIT) THAT HAVE BEEN CHARGED TO THE LOAN ACCOUNT PURSUANT TO THE
TERMS HEREOF SHALL BEAR INTEREST ON THE DAILY BALANCE THEREOF AT A PER ANNUM
RATE EQUAL TO 4 PERCENTAGE POINTS ABOVE THE PER ANNUM RATE OTHERWISE APPLICABLE
HEREUNDER, AND

 

(II)                                  THE LETTER OF CREDIT FEE PROVIDED FOR
ABOVE SHALL BE INCREASED TO 2 PERCENTAGE POINTS ABOVE THE PER ANNUM RATE
OTHERWISE APPLICABLE HEREUNDER.

 


(D)        PAYMENT.  INTEREST, LETTER OF CREDIT FEES, AND ALL OTHER FEES PAYABLE
HEREUNDER SHALL BE DUE AND PAYABLE, IN ARREARS, ON THE FIRST DAY OF EACH MONTH
AT ANY TIME THAT OBLIGATIONS OR OBLIGATION TO EXTEND CREDIT HEREUNDER ARE
OUTSTANDING.  BORROWER HEREBY AUTHORIZES LENDER, FROM TIME TO TIME WITHOUT PRIOR
NOTICE TO BORROWER, TO CHARGE SUCH INTEREST AND FEES, ALL LENDER EXPENSES (AS
AND WHEN INCURRED), THE CHARGES, COMMISSIONS, FEES, AND COSTS PROVIDED FOR IN
SECTION 2.10(E) (AS AND WHEN ACCRUED OR INCURRED), THE FEES AND COSTS PROVIDED
FOR IN SECTION 2.9 (AS AND WHEN ACCRUED OR INCURRED), AND ALL OTHER PAYMENTS AS
AND WHEN DUE AND PAYABLE UNDER ANY LOAN DOCUMENT TO BORROWER’S LOAN

 

25

--------------------------------------------------------------------------------


 


ACCOUNT, WHICH AMOUNTS THEREAFTER SHALL CONSTITUTE ADVANCES HEREUNDER AND SHALL
ACCRUE INTEREST AT THE RATE THEN APPLICABLE TO ADVANCES HEREUNDER.  ANY INTEREST
NOT PAID WHEN DUE SHALL BE COMPOUNDED BY BEING CHARGED TO BORROWER’S LOAN
ACCOUNT AND SHALL THEREAFTER CONSTITUTE ADVANCES HEREUNDER AND SHALL ACCRUE
INTEREST AT THE RATE THEN APPLICABLE TO ADVANCES THAT ARE BASE RATE LOANS
HEREUNDER.


 


(E)         COMPUTATION.  ALL INTEREST AND FEES CHARGEABLE UNDER THE LOAN
DOCUMENTS SHALL BE COMPUTED ON THE BASIS OF A 360 DAY YEAR FOR THE ACTUAL NUMBER
OF DAYS ELAPSED.  IN THE EVENT THE BASE RATE IS CHANGED FROM TIME TO TIME
HEREAFTER, THE RATES OF INTEREST HEREUNDER BASED UPON THE BASE RATE
AUTOMATICALLY AND IMMEDIATELY SHALL BE INCREASED OR DECREASED BY AN AMOUNT EQUAL
TO SUCH CHANGE IN THE BASE RATE.


 


(F)           INTENT TO LIMIT CHARGES TO MAXIMUM LAWFUL RATE.  IN NO EVENT SHALL
THE INTEREST RATE OR RATES PAYABLE UNDER THIS AGREEMENT, PLUS ANY OTHER AMOUNTS
PAID IN CONNECTION HEREWITH, EXCEED THE HIGHEST RATE PERMISSIBLE UNDER ANY LAW
THAT A COURT OF COMPETENT JURISDICTION SHALL, IN A FINAL DETERMINATION, DEEM
APPLICABLE.  BORROWER AND LENDER, IN EXECUTING AND DELIVERING THIS AGREEMENT,
INTEND LEGALLY TO AGREE UPON THE RATE OR RATES OF INTEREST AND MANNER OF PAYMENT
STATED WITHIN IT; PROVIDED, HOWEVER, THAT, ANYTHING CONTAINED HEREIN TO THE
CONTRARY NOTWITHSTANDING, IF SAID RATE OR RATES OF INTEREST OR MANNER OF PAYMENT
EXCEEDS THE MAXIMUM ALLOWABLE UNDER APPLICABLE LAW, THEN, IPSO FACTO, AS OF THE
DATE OF THIS AGREEMENT, BORROWER IS AND SHALL BE LIABLE ONLY FOR THE PAYMENT OF
SUCH MAXIMUM AS ALLOWED BY LAW, AND PAYMENT RECEIVED FROM BORROWER IN EXCESS OF
SUCH LEGAL MAXIMUM, WHENEVER RECEIVED, SHALL BE APPLIED TO REDUCE THE PRINCIPAL
BALANCE OF THE OBLIGATIONS TO THE EXTENT OF SUCH EXCESS.


 

2.6  Crediting Payments.  The receipt of any payment item by Lender shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Lender’s Account or unless and
until such payment item is honored when presented for payment.  Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Lender only if it is received into the
Lender’s Account on a Business Day on or before 11:00 a.m. (California time). 
If any payment item is received into the Lender’s Account on a non-Business Day
or after 11:00 a.m. (California time) on a Business Day, it shall be deemed to
have been received by Lender as of the opening of business on the immediately
following Business Day.

 

2.7  Designated Account.  Lender is authorized to make the Advances, and Lender
is authorized to issue the Letters of Credit, under this Agreement based upon
telephonic or other instructions received from anyone purporting to be an
Authorized Person, or without instructions if pursuant to Section 2.5(d). 
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Lender hereunder.  Unless

 

26

--------------------------------------------------------------------------------


 

otherwise agreed by Lender and Borrower, any Advance requested by Borrower and
made by Lender hereunder shall be made to the Designated Account.

 

2.8  Maintenance of Loan Account; Statements of Obligations.  Lender shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances made by Lender to Borrower or
for Borrower’s account, the Letters of Credit issued by Lender for Borrower’s
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender
Expenses.  In accordance with Section 2.6, the Loan Account will be credited
with all payments received by Lender from Borrower or for Borrower’s account. 
Lender shall render statements regarding the Loan Account to Borrower, including
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Expenses owing, and such statements, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrower and Lender unless, within 60 days
after receipt thereof by Borrower, Borrower shall deliver to Lender written
objection thereto describing the error or errors contained in any such
statements.

 

2.9  Fees.  Borrower shall pay to Lender the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter):

 


(A)         UNUSED LINE FEE.  ON THE FIRST DAY OF EACH MONTH DURING THE TERM OF
THIS AGREEMENT, AN UNUSED LINE FEE IN AN AMOUNT EQUAL TO .25% PER ANNUM TIMES
THE RESULT OF (I) THE LESSER OF THE MAXIMUM REVOLVER AMOUNT OR $8,000,000, LESS
(II) THE SUM OF (A) THE AVERAGE DAILY BALANCE OF ADVANCES THAT WERE OUTSTANDING
DURING THE IMMEDIATELY PRECEDING MONTH, PLUS (B) THE AVERAGE DAILY BALANCE OF
THE LETTER OF CREDIT USAGE DURING THE IMMEDIATELY PRECEDING MONTH,


 


(B)        FEE LETTER FEES.  AS AND WHEN DUE AND PAYABLE UNDER THE TERMS OF THE
FEE LETTER, THE FEES SET FORTH IN THE FEE LETTER, AND


 


(C)         AUDIT, APPRAISAL, AND VALUATION CHARGES.  AUDIT, APPRAISAL, AND
VALUATION FEES AND CHARGES AS FOLLOWS (I) A FEE OF $850 PER DAY, PER AUDITOR,
PLUS OUT-OF-POCKET EXPENSES FOR EACH FINANCIAL AUDIT OF BORROWER PERFORMED BY
PERSONNEL EMPLOYED BY LENDER, AND (II) THE ACTUAL CHARGES PAID OR INCURRED BY
LENDER IF IT ELECTS TO EMPLOY THE SERVICES OF ONE OR MORE THIRD PERSONS TO
PERFORM FINANCIAL AUDITS OF BORROWER OR ITS SUBSIDIARIES, TO APPRAISE THE
COLLATERAL, OR ANY PORTION THEREOF, OR TO ASSESS BORROWER’S OR ITS SUBSIDIARIES’
BUSINESS VALUATION; PROVIDED, HOWEVER, THAT ABSENT THE OCCURRENCE AND
CONTINUATION OF A DEFAULT OR EVENT OF DEFAULT, LENDER SHALL NOT PERFORM MORE
THAN 4 FINANCIAL AUDITS DURING ANY CALENDAR YEAR.

 

27

--------------------------------------------------------------------------------


 

2.10  Letters of Credit

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, LENDER AGREES TO ISSUE STAND-BY LETTERS OF CREDIT FOR THE ACCOUNT OF
BORROWER (EACH, AN “L/C”) OR TO PURCHASE PARTICIPATIONS OR EXECUTE INDEMNITIES
OR REIMBURSEMENT OBLIGATIONS (EACH SUCH UNDERTAKING, AN “L/C UNDERTAKING”) WITH
RESPECT TO STAND-BY LETTERS OF CREDIT ISSUED BY AN UNDERLYING ISSUER (AS OF THE
CLOSING DATE, THE PROSPECTIVE UNDERLYING ISSUER IS TO BE WELLS FARGO) FOR THE
ACCOUNT OF BORROWER.  TO REQUEST THE ISSUANCE OF AN L/C OR AN L/C UNDERTAKING
(OR THE AMENDMENT, RENEWAL, OR EXTENSION OF AN OUTSTANDING L/C OR L/C
UNDERTAKING), BORROWER SHALL HAND-DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY LENDER) TO
LENDER (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT,
RENEWAL, OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF AN L/C OR L/C
UNDERTAKING, OR IDENTIFYING THE L/C OR L/C UNDERTAKING TO BE AMENDED, RENEWED,
OR EXTENDED, THE DATE OF ISSUANCE, AMENDMENT, RENEWAL, OR EXTENSION, THE DATE ON
WHICH SUCH L/C OR L/C UNDERTAKING IS TO EXPIRE, THE AMOUNT OF SUCH L/C OR L/C
UNDERTAKING, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF (OR THE BENEFICIARY
OF THE UNDERLYING LETTER OF CREDIT, AS APPLICABLE), AND SUCH OTHER INFORMATION
AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW, OR EXTEND SUCH L/C OR L/C
UNDERTAKING.  IF REQUESTED BY LENDER, BORROWER ALSO SHALL BE AN APPLICANT UNDER
THE APPLICATION WITH RESPECT TO ANY UNDERLYING LETTER OF CREDIT THAT IS TO BE
THE SUBJECT OF AN L/C UNDERTAKING.  LENDER SHALL HAVE NO OBLIGATION TO ISSUE A
LETTER OF CREDIT IF ANY OF THE FOLLOWING WOULD RESULT AFTER GIVING EFFECT TO THE
REQUESTED LETTER OF CREDIT:


 

(I)                                     THE LETTER OF CREDIT USAGE WOULD EXCEED
THE BORROWING BASE LESS THE THEN EXTANT AMOUNT OF OUTSTANDING ADVANCES, OR

 

(II)                                  THE LETTER OF CREDIT USAGE WOULD EXCEED
$5,000,000, OR

 

(III)                               THE LETTER OF CREDIT USAGE WOULD EXCEED THE
MAXIMUM REVOLVER AMOUNT LESS THE THEN EXTANT AMOUNT OF OUTSTANDING ADVANCES.

 

Borrower and Lender acknowledge and agree that certain Underlying Letters of
Credit may be issued to support or replace letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to Lender
(in the exercise of its Permitted Discretion), including the requirement that
the amounts payable thereunder must be payable in Dollars.  If Lender is
obligated to advance funds under a Letter of Credit, Borrower immediately shall
reimburse such L/C Disbursement to Lender by paying to Lender an amount equal to
such L/C Disbursement not later than 11:00 a.m., California time, on the date
that such L/C Disbursement is made, if Borrower shall have received written or
telephonic notice of such L/C Disbursement prior to 10:00 a.m., California time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 11:00 a.m., California time, on the
Business Day that Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and

 

28

--------------------------------------------------------------------------------


 

automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.5.  To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower’s obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.

 


(B)        BORROWER HEREBY AGREES TO INDEMNIFY, SAVE, DEFEND, AND HOLD LENDER
HARMLESS FROM ANY LOSS, COST, EXPENSE, OR LIABILITY, AND REASONABLE ATTORNEYS’
FEES INCURRED BY LENDER ARISING OUT OF OR IN CONNECTION WITH ANY LETTER OF
CREDIT; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED HEREUNDER TO
INDEMNIFY FOR ANY LOSS, COST, EXPENSE, OR LIABILITY TO THE EXTENT THAT IT IS
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.  BORROWER AGREES
TO BE BOUND BY THE UNDERLYING ISSUER’S REGULATIONS OF ANY UNDERLYING LETTER OF
CREDIT, AND BORROWER UNDERSTANDS AND AGREES THAT LENDER SHALL NOT BE LIABLE FOR
ANY ERROR, NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN
FOLLOWING BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTER OF CREDIT OR
ANY MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO, OTHER THAN WITH RESPECT
TO LENDER IN ITS CAPACITY AS ISSUER OF AN L/C.  BORROWER UNDERSTANDS THAT THE
L/C UNDERTAKINGS MAY REQUIRE LENDER TO INDEMNIFY THE UNDERLYING ISSUER FOR
CERTAIN COSTS OR LIABILITIES ARISING OUT OF CLAIMS BY BORROWER AGAINST SUCH
UNDERLYING ISSUER.  BORROWER HEREBY AGREES TO INDEMNIFY, SAVE, DEFEND, AND HOLD
LENDER HARMLESS WITH RESPECT TO ANY LOSS, COST, EXPENSE (INCLUDING REASONABLE
ATTORNEYS’ FEES), OR LIABILITY INCURRED BY LENDER UNDER ANY L/C UNDERTAKING AS A
RESULT OF LENDER’S INDEMNIFICATION OF ANY UNDERLYING ISSUER; PROVIDED, HOWEVER,
THAT BORROWER SHALL NOT BE OBLIGATED HEREUNDER TO INDEMNIFY FOR ANY LOSS, COST,
EXPENSE, OR LIABILITY TO THE EXTENT THAT IT IS CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF LENDER.


 


(C)         BORROWER HEREBY AUTHORIZES AND DIRECTS ANY UNDERLYING ISSUER TO
DELIVER TO LENDER ALL INSTRUMENTS, DOCUMENTS, AND OTHER WRITINGS AND PROPERTY
RECEIVED BY SUCH UNDERLYING ISSUER PURSUANT TO SUCH UNDERLYING LETTER OF CREDIT
AND TO ACCEPT AND RELY UPON LENDER’S INSTRUCTIONS WITH RESPECT TO ALL MATTERS
ARISING IN CONNECTION WITH SUCH UNDERLYING LETTER OF CREDIT AND THE RELATED
APPLICATION.


 


(D)        ANY AND ALL CHARGES, COMMISSIONS, FEES, AND COSTS INCURRED BY LENDER
RELATING TO UNDERLYING LETTERS OF CREDIT SHALL BE LENDER EXPENSES FOR PURPOSES
OF THIS AGREEMENT AND IMMEDIATELY SHALL BE REIMBURSABLE BY BORROWER TO LENDER
FOR THE ACCOUNT OF LENDER; IT BEING ACKNOWLEDGED AND AGREED BY BORROWER THAT, AS
OF THE CLOSING DATE, THE USAGE CHARGE IMPOSED BY THE PROSPECTIVE UNDERLYING
ISSUER IS .825% PER ANNUM TIMES THE FACE AMOUNT OF EACH UNDERLYING LETTER OF
CREDIT, THAT SUCH ISSUANCE CHARGE MAY BE CHANGED FROM TIME TO TIME, AND THAT THE
UNDERLYING ISSUER ALSO IMPOSES A SCHEDULE OF CHARGES FOR AMENDMENTS, EXTENSIONS,
DRAWINGS, AND RENEWALS.


 


(E)         IF BY REASON OF (I) ANY CHANGE AFTER THE CLOSING DATE IN ANY
APPLICABLE LAW, TREATY, RULE, OR REGULATION OR ANY CHANGE IN THE INTERPRETATION
OR APPLICATION

 

29

--------------------------------------------------------------------------------


 


THEREOF BY ANY GOVERNMENTAL AUTHORITY, OR (II) COMPLIANCE BY THE UNDERLYING
ISSUER OR LENDER WITH ANY DIRECTION, REQUEST, OR REQUIREMENT (IRRESPECTIVE OF
WHETHER HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY OR MONETARY
AUTHORITY INCLUDING, REGULATION D OF THE FEDERAL RESERVE BOARD AS FROM TIME TO
TIME IN EFFECT (AND ANY SUCCESSOR THERETO):


 

(I)                                     ANY RESERVE, DEPOSIT, OR SIMILAR
REQUIREMENT IS OR SHALL BE IMPOSED OR MODIFIED IN RESPECT OF ANY LETTER OF
CREDIT ISSUED HEREUNDER, OR

 

(II)                                  THERE SHALL BE IMPOSED ON THE UNDERLYING
ISSUER OR LENDER ANY OTHER CONDITION REGARDING ANY UNDERLYING LETTER OF CREDIT
OR ANY LETTER OF CREDIT ISSUED PURSUANT HERETO,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof by Lender, then, and in
any such case, Lender may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrower,
and Borrower shall pay on demand such amounts as Lender may specify to be
necessary to compensate Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, however, that Lender shall be entitled to payments from Borrower
pursuant to this Section 2.10(e) only if it makes a similar demand on, and
receives similar payments from, its borrowers generally.  The determination by
Lender of any amount due pursuant to this Section, as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

 

2.11  Capital Requirements.  If, after the date hereof, Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender’s or such holding
company’s capital as a consequence of Lender’s obligations hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Lender to be material, then Lender may notify Borrower thereof.  Following
receipt of such notice, Borrower agrees to pay Lender on demand the amount of
such reduction of return on capital as and when such reduction is determined,
payable within 90 days after presentation by Lender to Borrower of a statement
in the amount and setting forth in reasonable detail Lender’s calculation
thereof and the assumptions upon which such

 

30

--------------------------------------------------------------------------------


 

calculation was based (which statement shall be deemed true and correct absent
manifest error); provided, however, that Lender shall be entitled to payments
from Borrower pursuant to this Section 2.11 only if it makes a similar demand
on, and receives similar payments from, its borrowers generally.  In determining
such amount, Lender may use any reasonable averaging and attribution methods.

 

2.12        Joint and Several Liability of Borrower.

 

(a)                             Each Borrower is accepting joint and several
liability hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by Lender under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrower to accept joint and several liability
for the Obligations.

 

(b)                            Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrower, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 2.12), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each Person composing Borrower without preferences or
distinction among them.

 

(c)                             If and to the extent that any Borrower shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event the other Persons composing Borrower will make such payment
with respect to, or perform, such Obligation.

 

(d)                            The Obligations of each Person composing Borrower
under the provisions of this Section 2.12 constitute the absolute and
unconditional, full recourse Obligations of each Person composing Borrower
enforceable against each Borrower to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement against any other Person composing Borrower or any other circumstances
whatsoever.

 

(e)                             Except as otherwise expressly provided in this
Agreement, each Person composing Borrower hereby waives notice of acceptance of
its joint and several liability, notice of any Advances or Letters of Credit
issued under or pursuant to this Agreement, notice of the occurrence of any
Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Lender under or
in respect of any of the Obligations, any requirement of diligence or to
mitigate damages and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement (except, in each case, as otherwise provided in this Agreement).  Each
Person composing Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of

 

31

--------------------------------------------------------------------------------


 

the Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Lender at any time or times in respect of any default by any
Person composing Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Lender in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any Person composing Borrower.  Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Lender with respect
to the failure by any other Person composing Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.12 afford grounds for terminating, discharging or relieving
any other Person composing Borrower, in whole or in part, from any of its
Obligations under this Section 2.12, it being the intention of each Person
composing Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of such Person composing Borrower under this
Section 2.12 shall not be discharged except by performance and then only to the
extent of such performance.  The Obligations of each Person composing Borrower
under this Section 2.12 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Person composing Borrower or Lender.  The
joint and several liability of the Persons composing Borrower hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any of the Persons composing Borrower or Lender.

 

(f)                               Each Person composing Borrower represents and
warrants to Lender that such Borrower is currently informed of the financial
condition of each other Borrower and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Person composing Borrower further represents and warrants to
Lender that such Borrower has read and understands the terms and conditions of
the Loan Documents.  Each Person composing Borrower hereby covenants that such
Borrower will continue to keep informed of each other Borrower’s financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

 

(g)                            Each of the Persons composing Borrower waives all
rights and defenses arising out of an election of remedies by Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Lender’s rights of
subrogation and reimbursement against such Borrower by the operation of Section
580(d) of the California Code of Civil Procedure or otherwise.

 

32

--------------------------------------------------------------------------------


 

(h)                            Each of the Persons composing Borrower waives all
rights and defenses that such Borrower may have because the Obligations are
secured by Real Property.  This means, among other things:

 

(I)                                     LENDER MAY COLLECT FROM SUCH BORROWER
WITHOUT FIRST FORECLOSING ON ANY COLLATERAL PLEDGED BY EACH OTHER BORROWER.

 

(II)                                  IF LENDER FORECLOSES ON ANY REAL PROPERTY
COLLATERAL PLEDGED BY BORROWER:

 

(A) THE AMOUNT OF THE OBLIGATIONS MAY BE REDUCED ONLY BY THE PRICE FOR WHICH
THAT REAL PROPERTY COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF SUCH REAL
PROPERTY COLLATERAL IS WORTH MORE THAN THE SALE PRICE.

 

(B) LENDER MAY COLLECT FROM SUCH BORROWER EVEN IF LENDER, BY FORECLOSING ON THE
REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT SUCH BORROWER MAY HAVE TO
COLLECT FROM EACH OTHER BORROWER.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

 

(i)                                The provisions of this Section 2.12 are made
for the benefit of Lender and its successors and assigns, and may be enforced by
it or them from time to time against any or all of the Persons composing
Borrower as often as occasion therefor may arise and without requirement on the
part of Lender, successor, or assign first to marshal any of its or their claims
or to exercise any of its or their rights against any of the other Persons
composing Borrower or to exhaust any remedies available to it or them against
any of the other Persons composing Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy.  The provisions of this Section 2.12 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied.  If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Lender upon the insolvency, bankruptcy or reorganization of any of the
Persons composing Borrower, or otherwise, the provisions of this Section 2.12
will forthwith be reinstated in effect, as though such payment had not been
made.

 

(j)                                Each of the Persons composing Borrower hereby
agrees that it will not enforce any of its rights of contribution or subrogation
against the other Persons composing Borrower with respect to any liability
incurred by it hereunder or under any of the other Loan Documents, any payments
made by it to Lender with respect to any of the Obligations or any collateral
security therefor until such time as all of the Obligations have been paid in
full.

 

33

--------------------------------------------------------------------------------


 

Any claim which any Borrower may have against any other Borrower with respect to
any payments to Lender hereunder or under any other Loan Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.

 

(k)                             Each of the Persons composing Borrower hereby
agrees that, after the occurrence and during the continuance of any Default or
Event of Default, the payment of any amounts due with respect to the
indebtedness owing by any Borrower to any other Borrower is hereby subordinated
to the prior payment in full of the Obligations.  Each Borrower hereby agrees
that after the occurrence and during the continuance of any Default or Event of
Default, such Borrower will not demand, sue for or otherwise attempt to collect
any indebtedness of any other Borrower owing to such Borrower until the
Obligations shall have been paid in full.  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for the Lender, and such Borrower shall deliver any
such amounts to Lender for application to the Obligations in accordance with
Section 2.3(b).

 


3.                   CONDITIONS; TERM OF AGREEMENT.


 

3.1  Conditions Precedent to the Initial Extension of Credit.  The obligation of
Lender to make the initial Advance (or otherwise to extend any credit provided
for hereunder), is subject to the fulfillment, to the satisfaction of Lender, of
each of the conditions precedent set forth below:

 


(A)        THE CLOSING DATE SHALL OCCUR ON OR BEFORE AUGUST 6, 2003;


 


(B)       LENDER SHALL HAVE RECEIVED A UCC FILING AUTHORIZATION LETTER, DULY
EXECUTED BY BORROWER AND EACH GUARANTOR, TOGETHER WITH APPROPRIATE FINANCING
STATEMENTS ON FORM UCC-1, DULY FILED IN SUCH OFFICE OR OFFICES AS MAY BE
NECESSARY OR, IN THE OPINION OF LENDER, DESIRABLE TO PERFECT THE LENDER’S LIENS
IN AND TO THE COLLATERAL, AND LENDER SHALL HAVE RECEIVED SEARCHES REFLECTING THE
FILING OF ALL SUCH FINANCING STATEMENTS;


 


(C)        LENDER SHALL HAVE RECEIVED EACH OF THE FOLLOWING DOCUMENTS, IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER, DULY EXECUTED, AND EACH SUCH DOCUMENT
SHALL BE IN FULL FORCE AND EFFECT:


 

(I)                              THE REVOLVING CREDIT NOTE,

 

34

--------------------------------------------------------------------------------


 

(II)                           THE DISBURSEMENT LETTER,

 

(III)                        THE DUE DILIGENCE LETTER,

 

(IV)                       THE FEE LETTER,

 

(V)                          THE GUARANTOR SECURITY AGREEMENT,

 

(VI)                       THE GUARANTY,

 

(VII)                    THE INTERCOMPANY SUBORDINATION AGREEMENT,

 

(VIII)                 THE MORTGAGES FOR ALL PARCELS OF REAL PROPERTY
COLLATERAL,

 

(IX)                         THE OFFICERS’ CERTIFICATE,

 

(X)                            THE STOCK PLEDGE AGREEMENT AND, TO THE EXTENT
SUCH SHARES OF STOCK ARE CERTIFICATED, ALL CERTIFICATES REPRESENTING THE SHARES
OF STOCK PLEDGED THEREUNDER, AS WELL AS STOCK POWERS WITH RESPECT THERETO
ENDORSED IN BLANK,

 

(XI)                         THE TRADEMARK SECURITY AGREEMENT (TRADEMARKS AND
TRADEMARK APPLICATIONS), AND

 

(XII)                      THE PAY-OFF LETTER, TOGETHER WITH UCC TERMINATION
STATEMENTS AND OTHER DOCUMENTATION EVIDENCING THE TERMINATION OF THE LIENS OF
CITY NATIONAL BANK IN AND TO THE PROPERTIES AND ASSETS OF PARENT.

 


(D)       LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM THE SECRETARY OF PARENT
ATTESTING TO THE RESOLUTIONS OF PARENT’S BOARD OF DIRECTORS AUTHORIZING THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH PARENT IS A PARTY AND AUTHORIZING SPECIFIC OFFICERS OF PARENT
TO EXECUTE THE SAME;


 


(E)        LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM THE SECRETARY OF ES
REALTY ATTESTING TO THE RESOLUTIONS OF ES REALTY’S BOARD OF DIRECTORS
AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH ES REALTY IS A PARTY AND AUTHORIZING SPECIFIC
OFFICERS OF ES REALTY TO EXECUTE THE SAME;


 


(F)          LENDER SHALL HAVE RECEIVED COPIES OF EACH BORROWER’S GOVERNING
DOCUMENTS, AS AMENDED, MODIFIED, OR SUPPLEMENTED TO THE CLOSING DATE, CERTIFIED
BY THE SECRETARY OF EACH BORROWER;


 


(G)       LENDER SHALL HAVE RECEIVED A CERTIFICATE OF STATUS WITH RESPECT TO
EACH BORROWER, DATED WITHIN 10 DAYS OF THE CLOSING DATE, SUCH CERTIFICATE TO BE
ISSUED BY THE

 

35

--------------------------------------------------------------------------------


 


APPROPRIATE OFFICER OF THE JURISDICTION OF ORGANIZATION OF SUCH BORROWER, WHICH
CERTIFICATE SHALL INDICATE THAT SUCH BORROWER IS IN GOOD STANDING IN SUCH
JURISDICTION;


 


(H)       LENDER SHALL HAVE RECEIVED CERTIFICATES OF STATUS WITH RESPECT TO EACH
BORROWER, EACH DATED WITHIN 30 DAYS OF THE CLOSING DATE, SUCH CERTIFICATES TO BE
ISSUED BY THE APPROPRIATE OFFICER OF THE JURISDICTIONS (OTHER THAN THE
JURISDICTION OF ORGANIZATION OF BORROWER) IN WHICH ITS FAILURE TO BE DULY
QUALIFIED OR LICENSED WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE, WHICH
CERTIFICATES SHALL INDICATE THAT SUCH BORROWER IS IN GOOD STANDING IN SUCH
JURISDICTIONS;


 


(I)           LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM THE SECRETARY OF
EACH GUARANTOR ATTESTING TO THE RESOLUTIONS OF SUCH GUARANTOR’S BOARD OF
DIRECTORS AUTHORIZING ITS EXECUTION, DELIVERY, AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY AND AUTHORIZING SPECIFIC OFFICERS
OF SUCH GUARANTOR TO EXECUTE THE SAME;


 


(J)           LENDER SHALL HAVE RECEIVED COPIES OF EACH GUARANTOR’S GOVERNING
DOCUMENTS, AS AMENDED, MODIFIED, OR SUPPLEMENTED TO THE CLOSING DATE, CERTIFIED
BY THE SECRETARY OF SUCH GUARANTOR;


 


(K)        LENDER SHALL HAVE RECEIVED A CERTIFICATE OF STATUS WITH RESPECT TO
EACH GUARANTOR, DATED WITHIN 10 DAYS OF THE CLOSING DATE, SUCH CERTIFICATE TO BE
ISSUED BY THE APPROPRIATE OFFICER OF THE JURISDICTION OF ORGANIZATION OF SUCH
GUARANTOR, WHICH CERTIFICATE SHALL INDICATE THAT GUARANTOR IS IN GOOD STANDING
IN SUCH JURISDICTION;


 


(L)           LENDER SHALL HAVE RECEIVED CERTIFICATES OF STATUS WITH RESPECT TO
EACH GUARANTOR, EACH DATED WITHIN 30 DAYS OF THE CLOSING DATE, SUCH CERTIFICATES
TO BE ISSUED BY THE APPROPRIATE OFFICER OF THE JURISDICTIONS (OTHER THAN THE
JURISDICTION OF ORGANIZATION OF SUCH GUARANTOR) IN WHICH ITS FAILURE TO BE DULY
QUALIFIED OR LICENSED WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE, WHICH
CERTIFICATES SHALL INDICATE THAT SUCH GUARANTOR IS IN GOOD STANDING IN SUCH
JURISDICTIONS;


 


(M)     LENDER SHALL HAVE RECEIVED A CERTIFICATE OF INSURANCE, TOGETHER WITH THE
ENDORSEMENTS THERETO, AS ARE REQUIRED BY SECTION 6.7, THE FORM AND SUBSTANCE OF
WHICH SHALL BE SATISFACTORY TO LENDER;


 


(N)       LENDER SHALL HAVE RECEIVED A COLLATERAL ACCESS AGREEMENT WITH RESPECT
TO THE FOLLOWING LOCATION: PARENT’S HEADQUARTERS LOCATED AT 15206 VENTURA
BOULEVARD, SUITE 200, SHERMAN OAKS, CALIFORNIA 91403;


 


(O)       LENDER SHALL HAVE RECEIVED AN OPINION OF BORROWER’S COUNSEL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER;


 


(P)       LENDER SHALL HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE (INCLUDING
A CERTIFICATE OF THE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF BORROWER)
THAT

 

36

--------------------------------------------------------------------------------


 


ALL TAX RETURNS REQUIRED TO BE FILED BY BORROWER AND ITS SUBSIDIARIES HAVE BEEN
TIMELY FILED AND ALL TAXES UPON BORROWER AND ITS SUBSIDIARIES OR THEIR
PROPERTIES, ASSETS, INCOME, AND FRANCHISES (INCLUDING REAL PROPERTY TAXES, SALES
TAXES, AND PAYROLL TAXES) HAVE BEEN PAID PRIOR TO DELINQUENCY, EXCEPT SUCH TAXES
THAT ARE THE SUBJECT OF A PERMITTED PROTEST AND LENDER SHALL BE SATISFIED, IN
ITS PERMITTED DISCRETION, WITH THE CONTENTS AND CONCLUSIONS OF BORROWER’S TAX
LIEN ANALYSIS;


 


(Q)       LENDER SHALL HAVE COMPLETED ITS BUSINESS, LEGAL, AND COLLATERAL DUE
DILIGENCE, INCLUDING A COLLATERAL AUDIT AND REVIEW OF BORROWER’S AND ITS
SUBSIDIARIES BOOKS AND RECORDS AND VERIFICATION OF BORROWER’S REPRESENTATIONS
AND WARRANTIES TO LENDER, THE RESULTS OF WHICH SHALL BE REASONABLY SATISFACTORY
TO LENDER;


 


(R)          LENDER SHALL HAVE RECEIVED COMPLETED REFERENCE CHECKS WITH RESPECT
TO BORROWER’S SENIOR MANAGEMENT, THE RESULTS OF WHICH ARE SATISFACTORY TO LENDER
IN ITS SOLE DISCRETION;


 


(S)        LENDER SHALL HAVE RECEIVED THE CONSOLIDATED BALANCE SHEET OF PARENT
AND ITS SUBSIDIARIES, PREPARED IN ACCORDANCE WITH GAAP, AND DATED APRIL 30,
2003;


 


(T)          LENDER SHALL HAVE RECEIVED PARENT’S CLOSING DATE BUSINESS PLAN,
TOGETHER WITH A CERTIFICATE OF THE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF
PARENT CERTIFYING SUCH CLOSING DATE BUSINESS PLAN AS BEING SUCH OFFICER’S GOOD
FAITH BEST ESTIMATE OF THE FINANCIAL PERFORMANCE OF PARENT DURING THE PERIOD
COVERED THEREBY;


 


(U)       BORROWER SHALL HAVE PAID ALL LENDER EXPENSES INCURRED IN CONNECTION
WITH THE TRANSACTIONS EVIDENCED BY THIS AGREEMENT;


 


(V)       LENDER SHALL HAVE RECEIVED, FOR NO FEWER THAN 16 PARCELS OF ELIGIBLE
REAL PROPERTY LOCATED IN CALIFORNIA (I) APPRAISALS PREPARED IN ACCORDANCE WITH
FIRREA AND SATISFACTORY TO LENDER AND (II) MORTGAGE TITLE INSURANCE POLICIES
ISSUED BY A TITLE INSURANCE COMPANY SATISFACTORY TO LENDER (EACH A “MORTGAGE
POLICY” AND, COLLECTIVELY, THE “MORTGAGE POLICIES”) IN AMOUNTS SATISFACTORY TO
LENDER ASSURING LENDER THAT THE MORTGAGES ON SUCH ELIGIBLE REAL PROPERTY ARE
VALID AND ENFORCEABLE FIRST PRIORITY MORTGAGE LIENS ON SUCH ELIGIBLE REAL
PROPERTY FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED LIENS,
AND THE MORTGAGE POLICIES OTHERWISE SHALL BE IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER;


 


(W)     LENDER SHALL HAVE RECEIVED, FOR NO FEWER THAN 16 PARCELS OF ELIGIBLE
REAL PROPERTY LOCATED IN CALIFORNIA, A PHASE-I ENVIRONMENTAL REPORT SATISFACTORY
TO LENDER IN ITS SOLE DISCRETION;


 


(X)         LENDER SHALL HAVE RECEIVED COPIES OF EACH OF THE ENVIRONMENTAL RISK
REPORT AND THE TAX LIEN ANALYSIS, TOGETHER WITH A CERTIFICATE OF THE SECRETARY
OF PARENT CERTIFYING EACH SUCH DOCUMENT AS BEING A TRUE, CORRECT, AND COMPLETE
COPY THEREOF;

 

37

--------------------------------------------------------------------------------


 


(Y)       BORROWER AND EACH OF THE GUARANTORS SHALL HAVE RECEIVED ALL LICENSES,
APPROVALS OR EVIDENCE OF OTHER ACTIONS REQUIRED BY ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THE EXECUTION AND DELIVERY BY BORROWER OR THE GUARANTORS OF THE
LOAN DOCUMENTS OR WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY; AND


 


(Z)         ALL OTHER DOCUMENTS AND LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN DELIVERED, EXECUTED,
OR RECORDED AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.


 

3.2  Conditions Subsequent to the Initial Extension of Credit.  The obligation
of Lender to continue to make Advances (or otherwise extend credit) hereunder is
subject to the fulfillment, on or before the date applicable thereto, of the
following conditions subsequent (the failure by Borrower to so perform or cause
to be performed constituting an Event of Default):

 


(A)        WITHIN 30 DAYS AFTER THE CLOSING DATE, DELIVER TO LENDER CERTIFIED
COPIES OF THE POLICIES OF INSURANCE, TOGETHER WITH THE ENDORSEMENTS THERETO, AS
ARE REQUIRED BY SECTION 6.7, THE FORM AND SUBSTANCE OF WHICH SHALL BE
SATISFACTORY TO LENDER AND ITS COUNSEL; AND


 


(B)       LENDER SHALL HAVE COMPLETED ITS BUSINESS, LEGAL AND COLLATERAL DUE
DILIGENCE WITHIN 60 DAYS AFTER THE CLOSING DATE TO LENDER’S SATISFACTION.


 

3.3  Conditions Precedent to all Extensions of Credit.  The obligation of Lender
to make any Advances hereunder at any time (or to extend any other credit
hereunder) shall be subject to the following conditions precedent:

 


(A)        ALL OF THE CONDITIONS SUBSEQUENT SET FORTH IN SECTION 3.2 HAVE BEEN
FULFILLED;


 


(B)       THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH EXTENSION OF CREDIT, AS THOUGH MADE ON AND AS OF SUCH
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE OR DATES);


 


(C)        NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
ON THE DATE OF SUCH EXTENSION OF CREDIT, NOR SHALL EITHER RESULT FROM THE MAKING
THEREOF;


 


(D)       NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY NATURE
RESTRICTING OR PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF SUCH CREDIT
SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST
BORROWER, LENDER, OR ANY OF THEIR AFFILIATES;

 

38

--------------------------------------------------------------------------------


 


(E)        NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED; AND


 


(F)          NO LIEN HAS BEEN FILED IN FAVOR OF THE INTERNAL REVENUE SERVICE OR
OTHER REPRESENTATIVE OR TAXING AUTHORITY IN CONNECTION WITH THE NOTICE OF
DISALLOWANCE THAT PURPORTS TO ENCUMBER ANY OF THE COLLATERAL; PROVIDED, HOWEVER,
THAT IN THE EVENT SUCH A LIEN HAS BEEN FILED, LENDER MAY, IN ITS SOLE
DISCRETION, MAKE ADVANCES TO BORROWER SOLELY FOR THE PURPOSE OF SATISFYING THE
OBLIGATIONS SECURED BY SUCH LIEN.


 

3.4  Term.  This Agreement shall continue in full force and effect for a term
ending on August 6, 2005 (the “Maturity Date”).  The foregoing notwithstanding,
Lender shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

3.5  Effect of Termination.  On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit) immediately shall become due and
payable without notice or demand (including either (a) providing cash collateral
to be held by Lender in an amount equal to 105% of the then extant Letter of
Credit Usage, or (b) causing the original Letters of Credit to be returned to
Lender).  No termination of this Agreement, however, shall relieve or discharge
Borrower or the Guarantors of their duties, Obligations, or covenants hereunder,
and the Lender’s Liens in the Collateral shall remain in effect until all
Obligations have been paid in full and Lender’s obligations to provide
additional credit hereunder have been terminated.  When this Agreement has been
terminated and all of the Obligations have been paid in full and Lender’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Lender will, at Borrower’s sole expense, execute and
deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Lender’s Liens and all
notices of security interests and liens previously filed by Lender with respect
to the Obligations.

 

3.6  Early Termination by Borrower.  Borrower has the option, at any time upon
30 days’ prior written notice to Lender, to terminate this Agreement by paying
to Lender, in cash, the Obligations (including either (a) providing cash
collateral to be held by Lender in an amount equal to 105% of the then extant
Letter of Credit Usage, or (b) causing the original Letters of Credit to be
returned to Lender) in full.  If Borrower has sent a notice of termination
pursuant to the provisions of this Section, then Lender’s obligations to extend
credit hereunder shall terminate and Borrower shall be obligated to repay the
Obligations (including either (y) providing cash collateral to be held by Lender
in an amount equal to 105% of the then extant Letter of Credit Usage, or (z)
causing the original Letters of Credit to be returned to Lender) in full, on the
date set forth as the date of termination of this Agreement in such notice.

 

39

--------------------------------------------------------------------------------


 


4.                   CREATION OF SECURITY INTEREST.

 

4.1  Grant of Security Interest.  Each Borrower hereby grants to Lender for the
benefit of Lender a continuing security interest in all of its right, title, and
interest in all currently existing and hereafter acquired or arising Borrower
Collateral in order to secure prompt repayment of any and all of the Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by each Borrower of each of its covenants and
duties under the Loan Documents.  The Lender’s Liens in and to the Borrower
Collateral shall attach to all Borrower Collateral without further act on the
part of Lender or Borrower.  Anything contained in this Agreement or any other
Loan Document to the contrary notwithstanding, except for Permitted
Dispositions, Borrower and its Subsidiaries have no authority, express or
implied, to dispose of any item or portion of the Borrower Collateral.

 

4.2  Negotiable Collateral.  In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that Lender determines in its Permitted Discretion that
perfection or priority of Lender’s security interest is dependent on or enhanced
by possession, Borrower, promptly upon the request of Lender, shall endorse and
deliver physical possession of such Negotiable Collateral to Lender.

 

4.3  Collection of Accounts, General Intangibles, and Negotiable Collateral.  At
any time after the occurrence and during the continuation of an Event of
Default, Lender or Lender’s designee may (a) notify Account Debtors of Borrower
that Borrower’s Accounts, chattel paper, or General Intangibles have been
assigned to Lender or that Lender has a security interest therein, or (b)
collect Borrower’s Accounts, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account.  Each Borrower
agrees that at any time after the occurrence and during the continuation of an
Event of Default, it will hold in trust for Lender, as Lender’s trustee, any of
its or its Subsidiaries’ Collections that it receives and immediately will
deliver such Collections to Lender or a Cash Management Bank (if applicable) in
their original form as received by such Borrower or its Subsidiaries.

 

4.4  Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

 


(A)        EACH BORROWER AUTHORIZES LENDER TO FILE ANY FINANCING STATEMENT
NECESSARY OR DESIRABLE TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS, AND ANY CONTINUATION STATEMENT OR AMENDMENT WITH RESPECT THERETO, IN
ANY APPROPRIATE FILING OFFICE WITHOUT THE SIGNATURE OF BORROWER WHERE PERMITTED
BY APPLICABLE LAW. BORROWER HEREBY RATIFIES THE FILING OF ANY FINANCING
STATEMENT FILED BY OR ON BEHALF OF LENDER WITHOUT THE SIGNATURE OF BORROWER
PRIOR TO THE DATE HEREOF.

 

40

--------------------------------------------------------------------------------


 


(B)       IF BORROWER OR THE GUARANTORS ACQUIRE ANY COMMERCIAL TORT CLAIMS AFTER
THE DATE HEREOF, BORROWER SHALL PROMPTLY (BUT IN ANY EVENT WITHIN 3 BUSINESS
DAYS AFTER SUCH ACQUISITION) DELIVER TO LENDER A WRITTEN DESCRIPTION OF SUCH
COMMERCIAL TORT CLAIM AND SHALL DELIVER A WRITTEN AGREEMENT, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, PURSUANT TO WHICH BORROWER OR THE GUARANTORS,
AS APPLICABLE, SHALL PLEDGE AND COLLATERALLY ASSIGN ALL OF ITS RIGHT, TITLE AND
INTEREST IN AND TO SUCH COMMERCIAL TORT CLAIM TO LENDER, AS SECURITY FOR THE
OBLIGATIONS (A “COMMERCIAL TORT CLAIM ASSIGNMENT”).


 


(C)        AT ANY TIME UPON THE REQUEST OF LENDER, BORROWER SHALL EXECUTE OR
DELIVER TO LENDER, AND SHALL CAUSE THE GUARANTORS TO EXECUTE OR DELIVER TO
LENDER, ANY AND ALL FINANCING STATEMENTS, ORIGINAL FINANCING STATEMENTS IN LIEU
OF CONTINUATION STATEMENTS, FIXTURE FILINGS, SECURITY AGREEMENTS, PLEDGES,
ASSIGNMENTS, COMMERCIAL TORT CLAIM ASSIGNMENTS, ENDORSEMENTS OF CERTIFICATES OF
TITLE, AND ALL OTHER DOCUMENTS (COLLECTIVELY, THE “ADDITIONAL DOCUMENTS”) THAT
LENDER MAY REQUEST IN ITS PERMITTED DISCRETION, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, TO CREATE, PERFECT AND CONTINUE PERFECTED OR TO BETTER
PERFECT THE LENDER’S LIENS IN THE ASSETS OF BORROWER AND THE GUARANTORS (WHETHER
NOW OWNED OR HEREAFTER ARISING OR ACQUIRED, TANGIBLE OR INTANGIBLE, REAL OR
PERSONAL), TO CREATE AND PERFECT LIENS IN FAVOR OF LENDER IN ANY REAL PROPERTY
ACQUIRED AFTER THE CLOSING DATE, AND IN ORDER TO FULLY CONSUMMATE ALL OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND UNDER THE OTHER LOAN DOCUMENTS, SUBJECT IN
EACH CASE TO ALL PERMITTED LIENS.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER AUTHORIZES LENDER TO EXECUTE ANY SUCH ADDITIONAL DOCUMENTS IN
BORROWER’S NAME AND AUTHORIZES LENDER TO FILE SUCH EXECUTED ADDITIONAL DOCUMENTS
IN ANY APPROPRIATE FILING OFFICE.  IN ADDITION, ON SUCH PERIODIC BASIS AS LENDER
SHALL REQUIRE, BORROWER SHALL (I) PROVIDE LENDER WITH A REPORT OF ALL NEW
MATERIAL PATENTABLE, COPYRIGHTABLE, OR TRADEMARKABLE MATERIALS ACQUIRED OR
GENERATED BY BORROWER OR THE GUARANTORS DURING THE PRIOR PERIOD, (II) CAUSE ALL
MATERIAL PATENTS, COPYRIGHTS, AND TRADEMARKS ACQUIRED OR GENERATED BY BORROWER
OR THE GUARANTORS THAT ARE NOT ALREADY THE SUBJECT OF A REGISTRATION WITH THE
APPROPRIATE FILING OFFICE (OR AN APPLICATION THEREFOR DILIGENTLY PROSECUTED) TO
BE REGISTERED WITH SUCH APPROPRIATE FILING OFFICE IN A MANNER SUFFICIENT TO
IMPART CONSTRUCTIVE NOTICE OF BORROWER’S OR THE APPLICABLE GUARANTOR’S OWNERSHIP
THEREOF, AND (III) CAUSE TO BE PREPARED, EXECUTED, AND DELIVERED TO LENDER
SUPPLEMENTAL SCHEDULES TO THE APPLICABLE LOAN DOCUMENTS TO IDENTIFY SUCH
PATENTS, COPYRIGHTS, AND TRADEMARKS AS BEING SUBJECT TO THE SECURITY INTERESTS
CREATED THEREUNDER.


 

4.5  Power of Attorney.  Each Borrower hereby irrevocably makes, constitutes,
and appoints Lender (and any of Lender’s officers, employees, or agents
designated by Lender) as such Borrower’s true and lawful attorney, with power to
(a) if Borrower refuses to, or fails timely to execute and deliver any of the
documents described in Section 4.4, sign the name of Borrower on any of the
documents described in Section 4.4, (b) at any time that an Event of Default has
occurred and is continuing, sign Borrower’s name on any invoice or bill of
lading relating to the Borrower Collateral, drafts against Account Debtors, or
notices to Account Debtors, (c) at any time that an Event of Default has
occurred and is continuing, send requests for verification of any of the
Borrower’s or the Guarantors’ Accounts, (d) at

 

41

--------------------------------------------------------------------------------


 

any time that an Event of Default has occurred and is continuing, endorse
Borrower’s name on any of its payment items (including all of its Collections)
that may come into Lender’s possession, (e) at any time that an Event of Default
has occurred and is continuing, make, settle, and adjust all claims under
Borrower’s policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (f) at any time that an Event of
Default has occurred and is continuing, settle and adjust disputes and claims
respecting any of the Borrower’s or the Guarantors’ Accounts, chattel paper, or
General Intangibles directly with Account Debtors, for amounts and upon terms
that Lender determines to be reasonable in its Permitted Discretion, and Lender
may cause to be executed and delivered any documents and releases that Lender
determines to be necessary in its Permitted Discretion.  The appointment of
Lender as each Borrower’s attorney, and each and every one of its rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully and finally repaid and performed and Lender’s
obligations to extend credit hereunder are terminated.

 

4.6  Right to Inspect.  Lender  and its officers, employees, or agents shall
have the right, from time to time hereafter to inspect the Books and make copies
or abstracts thereof and to check, test, and appraise the Collateral, or any
portion thereof, in order to verify Borrower’s and the Guarantors’ financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the Collateral.

 

4.7  Control Agreements.  Borrower agrees that it will not, and will not permit
the Guarantors to, transfer assets out of any of their Deposit Accounts or
Securities Accounts; provided, however, that so long as no Event of Default has
occurred and is continuing or would result therefrom, Borrower and the
Guarantors may use the assets in the Deposit Accounts or Securities Accounts
(and the proceeds thereof) to the extent not prohibited by this Agreement or the
other Loan Documents.  At any time that an Event of Default has occurred and is
continuing, Borrower agrees that it will and will cause the Guarantors to take
any or all reasonable steps that Lender requests in order for Lender to obtain
control in accordance with Sections 9-104, 9-105, 9-106, and 9-107 of the Code
with respect to any of its or their Securities Accounts, Deposit Accounts,
electronic chattel paper, Investment Property, and letter-of-credit rights,
including, without limitation, entering into a Control Agreement with Lender and
the applicable bank or securities intermediary.  No arrangement contemplated
hereby or by any Control Agreement in respect of any Securities Accounts or
other Investment Property shall be modified by Borrower without the prior
written consent of Lender.  Upon the occurrence and during the continuance of an
Event of Default, Lender may notify any bank or securities intermediary to
liquidate the applicable Deposit Account or Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Lender’s Account.

 

42

--------------------------------------------------------------------------------


 


5.                   REPRESENTATIONS AND WARRANTIES.


 

In order to induce Lender to enter into this Agreement, each Borrower makes the
following representations and warranties to Lender which shall be true, correct,
and complete, in all material respects, as of the date hereof, and shall be
true, correct, and complete, in all material respects, as of the Closing Date,
and at and as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement, provided
that, with respect to those Guarantors that are Nonmaterial Guarantors, such
representations and warranties are given to the Borrower’s best knowledge:

 

5.1  No Encumbrances.  Each Borrower and the Guarantors have good and
indefeasible title to their personal property assets and good and marketable
title to their Real Property, in each case, free and clear of Liens except for
Permitted Liens.

 

5.2  State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims.

 


(A)                                  THE JURISDICTION OF ORGANIZATION OF EACH
BORROWER AND EACH GUARANTOR IS SET FORTH ON SCHEDULE 5.2(A).


 


(B)                                 THE CHIEF EXECUTIVE OFFICE OF EACH BORROWER
AND EACH GUARANTOR IS LOCATED AT THE ADDRESS INDICATED ON SCHEDULE 5.2(B).


 


(C)                                  EACH BORROWER’S AND EACH GUARANTOR’S FEIN
AND ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, ARE IDENTIFIED ON SCHEDULE
5.2(C).


 


(D)                                 AS OF THE CLOSING DATE, EACH BORROWER AND
EACH GUARANTOR DOES NOT HOLD ANY COMMERCIAL TORT CLAIMS, EXCEPT AS SET FORTH ON
SCHEDULE 5.2(D).


 

5.3  Due Organization and Qualification; Subsidiaries; Stock.

 


(A)        EACH BORROWER IS DULY ORGANIZED AND EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND QUALIFIED TO DO
BUSINESS IN ANY STATE WHERE THE FAILURE TO BE SO QUALIFIED REASONABLY COULD BE
EXPECTED TO HAVE A MATERIAL ADVERSE CHANGE.


 


(B)       SET FORTH ON SCHEDULE 5.3(B) IS A COMPLETE AND ACCURATE LIST OF
PARENT’S DIRECT AND INDIRECT SUBSIDIARIES, SHOWING: (I) THE JURISDICTION OF
THEIR ORGANIZATION, (II) THE NUMBER OF SHARES OF EACH CLASS OF COMMON AND
PREFERRED STOCK AUTHORIZED FOR EACH OF SUCH SUBSIDIARIES, AND (III) THE NUMBER
AND THE PERCENTAGE OF THE OUTSTANDING SHARES OF EACH SUCH CLASS OWNED DIRECTLY
OR INDIRECTLY BY PARENT.  ALL OF THE OUTSTANDING CAPITAL STOCK OF

 

43

--------------------------------------------------------------------------------


 


EACH SUCH SUBSIDIARY HAS BEEN VALIDLY ISSUED AND IS FULLY PAID AND
NON-ASSESSABLE.  ES REALTY DOES NOT HAVE ANY SUBSIDIARIES.


 


(C)        EXCEPT AS SET FORTH ON SCHEDULE 5.3(C), THERE ARE NO SUBSCRIPTIONS,
OPTIONS, WARRANTS, OR CALLS RELATING TO ANY SHARES OF BORROWER’S SUBSIDIARIES’
CAPITAL STOCK, INCLUDING ANY RIGHT OF CONVERSION OR EXCHANGE UNDER ANY
OUTSTANDING SECURITY OR OTHER INSTRUMENT.  NEITHER BORROWER NOR ANY OF ITS
SUBSIDIARIES IS SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO
REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF BORROWER’S SUBSIDIARIES’
CAPITAL STOCK OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SUCH
CAPITAL STOCK.


 

5.4  Due Authorization; No Conflict.

 


(A)        THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH BORROWER OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF SUCH BORROWER.


 


(B)       THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH BORROWER OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY DO NOT AND WILL
NOT (I) VIOLATE ANY PROVISION OF FEDERAL, STATE, OR LOCAL LAW OR REGULATION
APPLICABLE TO BORROWER, THE GOVERNING DOCUMENTS OF EACH BORROWER, OR ANY ORDER,
JUDGMENT, OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY BINDING ON
BORROWER, (II) CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE
NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY MATERIAL CONTRACTUAL
OBLIGATION OF EITHER BORROWER, (III) RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY PROPERTIES OR ASSETS OF
EITHER BORROWER, OTHER THAN PERMITTED LIENS, OR (IV) REQUIRE ANY APPROVAL OF
EITHER BORROWER’S STOCKHOLDERS OR ANY APPROVAL OR CONSENT OF ANY PERSON UNDER
ANY MATERIAL CONTRACTUAL OBLIGATION OF EITHER BORROWER, OTHER THAN CONSENTS OR
APPROVALS THAT HAVE BEEN OBTAINED AND THAT ARE STILL IN FORCE AND EFFECT.


 


(C)        OTHER THAN THE FILING OF FINANCING STATEMENTS, AND THE RECORDATION OF
THE MORTGAGES, THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY DO NOT AND
WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT, OR APPROVAL OF, OR NOTICE TO,
OR OTHER ACTION WITH OR BY, ANY GOVERNMENTAL AUTHORITY OTHER THAN CONSENTS OR
APPROVALS THAT HAVE BEEN OBTAINED AND THAT ARE STILL IN FORCE AND EFFECT.


 


(D)       THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH EITHER BORROWER
IS A PARTY, AND ALL OTHER DOCUMENTS CONTEMPLATED HEREBY AND THEREBY, WHEN
EXECUTED AND DELIVERED BY SUCH BORROWER WILL BE THE LEGALLY VALID AND BINDING
OBLIGATIONS OF BORROWER, ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE
PRINCIPLES OR BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR
LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY.

 

44

--------------------------------------------------------------------------------


 


(E)        THE LENDER’S LIENS ARE VALIDLY CREATED AND, UPON FILING OF THE
APPROPRIATE FINANCING STATEMENTS OR MORTGAGES, WILL BE PERFECTED, FIRST PRIORITY
LIENS IN THE COLLATERAL IN FAVOR OF LENDER, SECURING, IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE LOAN DOCUMENTS, THE OBLIGATIONS, SUBJECT ONLY TO
PERMITTED LIENS.


 


(F)          THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH GUARANTOR OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH GUARANTOR.


 


(G)       THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH GUARANTOR OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION
OF FEDERAL, STATE, OR LOCAL LAW OR REGULATION APPLICABLE TO SUCH GUARANTOR, THE
GOVERNING DOCUMENTS OF SUCH GUARANTOR, OR ANY ORDER, JUDGMENT, OR DECREE OF ANY
COURT OR OTHER GOVERNMENTAL AUTHORITY BINDING ON SUCH GUARANTOR, (II) CONFLICT
WITH, RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR
BOTH) A DEFAULT UNDER ANY MATERIAL CONTRACTUAL OBLIGATION OF SUCH GUARANTOR,
(III) RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN OF ANY NATURE
WHATSOEVER UPON ANY PROPERTIES OR ASSETS OF SUCH GUARANTOR, OTHER THAN PERMITTED
LIENS, OR (IV) REQUIRE ANY APPROVAL OF SUCH GUARANTOR’S STOCKHOLDERS OR ANY
APPROVAL OR CONSENT OF ANY PERSON UNDER ANY MATERIAL CONTRACTUAL OBLIGATION OF
SUCH GUARANTOR, OTHER THAN CONSENTS OR APPROVALS THAT HAVE BEEN OBTAINED AND
THAT ARE STILL IN FORCE AND EFFECT.


 


(H)       OTHER THAN THE FILING OF FINANCING STATEMENTS AND THE RECORDATION OF
THE MORTGAGES, THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH GUARANTOR OF THE
LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY DO NOT AND WILL NOT REQUIRE
ANY REGISTRATION WITH, CONSENT, OR APPROVAL OF, OR NOTICE TO, OR OTHER ACTION
WITH OR BY, ANY GOVERNMENTAL AUTHORITY OTHER THAN CONSENTS OR APPROVALS THAT
HAVE BEEN OBTAINED AND THAT ARE STILL IN FORCE AND EFFECT.


 


(I)           THE LOAN DOCUMENTS TO WHICH EACH GUARANTOR IS A PARTY, AND ALL
OTHER DOCUMENTS CONTEMPLATED HEREBY AND THEREBY, WHEN EXECUTED AND DELIVERED BY
SUCH GUARANTOR WILL BE THE LEGALLY VALID AND BINDING OBLIGATIONS OF SUCH
GUARANTOR, ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE PRINCIPLES
OR BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS
RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 

5.5  Litigation.  Other than those matters disclosed on Schedule 5.5, there are
no actions, suits, or proceedings pending or, to the best knowledge of Borrower,
threatened against Borrower, or any of its Subsidiaries, as applicable, except
for (a) matters that are fully covered by insurance (subject to customary
deductibles), (b) matters existing as of the Closing Date and claiming an amount
that does not exceed, in the aggregate, $150,000, and (c) matters arising after
the Closing Date that, if decided adversely to Borrower, or any of its
Subsidiaries, as applicable, reasonably could not be expected to result in a
Material Adverse Change.

 

45

--------------------------------------------------------------------------------


 

5.6  No Material Adverse Change.  All financial statements relating to Borrower
and its Subsidiaries that have been delivered by Borrower to Lender have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Borrower’s and its
Subsidiaries’ financial condition as of the date thereof and results of
operations for the period then ended.  There has not been a Material Adverse
Change with respect to Borrower and its Subsidiaries since the date of the
latest financial statements submitted to Lender on or before the Closing Date.

 

5.7  Fraudulent Transfer.

 


(A)        BORROWER AND EACH OF THE GUARANTORS IS SOLVENT AND, IMMEDIATELY
FOLLOWING EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS BY BORROWER AND THE
GUARANTORS, AND IMMEDIATELY FOLLOWING THE CLOSING DATE, EACH BORROWER AND EACH
OF THE GUARANTORS WILL BE SOLVENT.


 


(B)       NO TRANSFER OF PROPERTY IS BEING MADE BY BORROWER OR THE GUARANTORS
AND NO OBLIGATION IS BEING INCURRED BY BORROWER OR THE GUARANTORS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
WITH THE INTENT TO HINDER, DELAY, OR DEFRAUD EITHER PRESENT OR FUTURE CREDITORS
OF BORROWER OR THE GUARANTORS.


 

5.8  Employee Benefits; Labor Relations.

 


(A)        NONE OF BORROWER, THE GUARANTORS, OR ANY OF THEIR ERISA AFFILIATES
MAINTAINS OR CONTRIBUTES TO ANY BENEFIT PLAN.


 


(B)       EXCEPT AS SET FORTH ON SCHEDULE 5.8(B), NO EMPLOYEE OF BORROWER IS
PRESENTLY A MEMBER OF A UNIT OF EMPLOYEES REPRESENTED BY A LABOR UNION.


 

5.9  Environmental Condition.  Except as set forth on Schedule 5.9, (a) to
Borrower’s knowledge, none of Borrower’s or the Guarantors’ assets has ever been
used by Borrower, the Guarantors, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such production, storage, handling, treatment,
release or transport was in violation, in any material respect, of applicable
Environmental Law, (b) to Borrower’s knowledge, none of Borrower’s or the
Guarantors’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) neither Borrower nor any of the Guarantors has received
notice that a Lien arising under any Environmental Law has attached to any
revenues or to any Real Property owned or operated by Borrower or the Guarantors
and (d) neither Borrower nor the Guarantors has received a summons, citation,
notice, or directive from the Environmental Protection Agency or any other
federal or state governmental agency concerning any action or omission by

 

46

--------------------------------------------------------------------------------


 

Borrower or the Guarantors resulting in the releasing or disposing of Hazardous
Materials into the environment.

 

5.10  Brokerage Fees.  Neither Borrower nor any of its Subsidiaries has utilized
the services of any broker or finder in connection with Borrower’s obtaining
financing from Lender under this Agreement and no brokerage commission or
finders fee is payable by Borrower or its Subsidiaries in connection herewith.

 

5.11  Intellectual Property.  Borrower and the Guarantors own, or holds licenses
in, all trademarks, trade names, copyrights, patents, patent rights, and
licenses that are necessary to the conduct of their business as currently
conducted.  Attached hereto as Schedule 5.11 (as updated from time to time) is a
true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations as to which Borrower or one of the Guarantors is the owner or is
an exclusive licensee.

 

5.12  Leases.  Borrower and the Guarantors enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating.  All of such leases are valid and
existing and no material default by Borrower or the Guarantors exists under any
of them.

 

5.13  Deposit Accounts and Securities Accounts.  Set forth on Schedule 5.13 is
all of Borrower’s and the Guarantors’ Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (i) the name and
address of such Person, and (ii) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

 

5.14  Complete Disclosure.  All factual information (taken as a whole) furnished
by or on behalf of Borrower or its Subsidiaries in writing to Lender (including
all information contained in the Schedules hereto or in the other Loan
Documents) for purposes of or in connection with this Agreement, the other Loan
Documents, or any transaction contemplated herein or therein is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of Borrower or its Subsidiaries in writing to Lender will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.  On the Closing Date, the Closing Date Projections represent, and as
of the date on which any other Projections are delivered to Lender, such
additional Projections represent, with respect to Borrower’s and its
Subsidiaries’ future performance for the periods covered thereby, Borrower’s
good faith estimates and reasonable assumptions, it being recognized by the
Lender that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

 

47

--------------------------------------------------------------------------------


 

5.15  Indebtedness.  Set forth on Schedule 5.15 is a true and complete list of
all Indebtedness of Borrower and the Guarantors outstanding immediately prior to
the Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
and the principal terms thereof.

 

5.16  Inactive Subsidiaries.  None of the Inactive Subsidiaries own any assets,
sell any products, provide any services, receive any earnings or otherwise
conduct any business.

 


6.                   AFFIRMATIVE COVENANTS.


 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the Obligations, Borrower shall and shall
cause each of its Subsidiaries to do all of the following:

 

6.1  Accounting System.  Maintain a system of accounting that enables Borrower
to produce financial statements in accordance with GAAP and maintain records
pertaining to the Real Property Collateral that contain information as from time
to time reasonably may be requested by Lender.

 

6.2  Collateral Reporting.  Provide Lender with the following documents at the
following times in form satisfactory to Lender:

 

5 Days from the Date of Occurrence

 

(a) with respect to the Notice of Disallowance, until such time that Lender has
received evidence satisfactory to Lender that such matter is fully and finally
settled and resolved and Borrower or its Subsidiaries have no further monetary
or other obligations, Borrower shall provide to Lender a detailed report
describing any significant developments;

 

 

 

 

 

(b) a detailed report regarding any changes to Borrower’s Environmental Risk
Report, including a description of any Environmental Actions, Environmental
Liens or violations of any Environmental Laws by or affecting Borrower, any of
its Subsidiaries, or any Real Property; and

 

 

 

 

 

(c) a detailed report regarding any significant changes in the current status of
Borrower’s efforts to obtain a Liquidity Event, including the most likely
Liquidity Event outcome.

 

 

 

Monthly (not later than 30 days after the end of each month, unless otherwise
indicated)

 

(d) a detailed calculation of the Borrowing Base;

(e) a summary aging, by vendor, of Borrower’s and its Subsidiaries’ accounts
payable and any book overdraft.

 

48

--------------------------------------------------------------------------------


 

Quarterly (not later than 45 days after the end of each fiscal quarter)

 

(f) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes; and

(g) a detailed report regarding all real property tax payments made by Borrower
for the quarter most recently ended.

 

 

 

Upon request by Lender

 

(h) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Lender may request.

 

6.3  Financial Statements, Reports, Certificates.  Deliver to Lender:

 


(A)        AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS (45 DAYS IN THE
CASE OF A MONTH THAT IS THE END OF ONE OF BORROWER’S FISCAL QUARTERS) AFTER THE
END OF EACH MONTH DURING EACH OF BORROWER’S FISCAL YEARS,


 

(I)                                   A COMPANY PREPARED CONSOLIDATED BALANCE
SHEET AND INCOME STATEMENT COVERING BORROWER’S AND ITS SUBSIDIARIES’ OPERATIONS
DURING SUCH PERIOD;

 

(II)                                A MONTHLY COMPLIANCE CERTIFICATE SIGNED BY
THE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF PARENT TO THE EFFECT THAT:

 

(A) THE FINANCIAL STATEMENTS DELIVERED AT ANY QUARTER END HEREUNDER HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP (EXCEPT FOR THE LACK OF FOOTNOTES AND BEING
SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) AND ALL FINANCIAL STATEMENTS FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF BORROWER AND ITS
SUBSIDIARIES,

 

(B) THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH CERTIFICATE, AS THOUGH MADE ON AND AS OF SUCH DATE
(EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO
AN EARLIER DATE), AND

 

(C) THERE DOES NOT EXIST ANY CONDITION OR EVENT THAT CONSTITUTES A DEFAULT OR
EVENT OF DEFAULT (OR, TO THE EXTENT OF ANY NON-COMPLIANCE, DESCRIBING SUCH
NON-COMPLIANCE AS TO WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION BORROWER
HAS TAKEN, IS TAKING, OR PROPOSES TO TAKE WITH RESPECT THERETO),

 

(III)                             UNAUDITED, UNIT-LEVEL PROFIT AND LOSS
STATEMENTS FOR SUCH MONTH, FOR EACH OPERATING SHOP OF EACH BORROWER AND
GUARANTOR, IN EACH INSTANCE INDICATING WHETHER IT IS OWNED OR LEASED,

 

49

--------------------------------------------------------------------------------


 


(B)       AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF
EACH OF BORROWER’S FISCAL QUARTERS, FOR EACH QUARTER THAT IS THE DATE ON WHICH A
FINANCIAL COVENANT IN SECTION 7.15 IS TO BE TESTED, A QUARTERLY COMPLIANCE
CERTIFICATE SIGNED BY THE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF PARENT
DEMONSTRATING, IN REASONABLE DETAIL, COMPLIANCE AT THE END OF SUCH PERIOD WITH
THE APPLICABLE FINANCIAL COVENANTS CONTAINED IN SECTION 7.15,


 


(C)        AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS PRIOR TO THE
START OF EACH OF BORROWER’S FISCAL YEARS, COPIES OF THE PROJECTIONS, IN FORM AND
SUBSTANCE (INCLUDING AS TO SCOPE AND UNDERLYING ASSUMPTIONS) SATISFACTORY TO
LENDER, IN ITS SOLE DISCRETION, FOR THE FORTHCOMING FISCAL YEAR, QUARTER BY
QUARTER, AND AN ANNUAL COMPLIANCE CERTIFICATE SIGNED BY THE VICE PRESIDENT AND
CHIEF FINANCIAL OFFICER OF PARENT AS BEING SUCH OFFICERS’ GOOD FAITH BEST
ESTIMATE OF THE FINANCIAL PERFORMANCE OF BORROWER AND ITS SUBSIDIARIES DURING
THE PERIOD COVERED THEREBY,


 


(D)       AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF
EACH OF BORROWER’S FISCAL YEARS,


 

(I)                                   FINANCIAL STATEMENTS OF BORROWER AND ITS
SUBSIDIARIES FOR EACH SUCH FISCAL YEAR, AUDITED BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS REASONABLY ACCEPTABLE TO LENDER AND CERTIFIED, WITHOUT ANY
QUALIFICATIONS, BY SUCH ACCOUNTANTS TO HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP (SUCH AUDITED FINANCIAL STATEMENTS TO INCLUDE A BALANCE SHEET, INCOME
STATEMENT, AND STATEMENT OF CASH FLOW AND, IF PREPARED, SUCH ACCOUNTANTS’ LETTER
TO MANAGEMENT), AND

 

(II)                                A CERTIFICATE OF SUCH ACCOUNTANTS ADDRESSED
TO LENDER STATING THAT SUCH ACCOUNTANTS DO NOT HAVE KNOWLEDGE OF THE EXISTENCE
OF ANY DEFAULT OR EVENT OF DEFAULT UNDER SECTION 7.15,

 


(E)        WITHIN 2 BUSINESS DAYS OF FILING BY BORROWER,


 

(I)                                   FORM 10-Q QUARTERLY REPORTS, FORM 10-K
ANNUAL REPORTS, AND FORM 8-K CURRENT REPORTS,

 

(II)                                ANY OTHER FILINGS MADE BY BORROWER WITH THE
SEC,

 

(III)                             COPIES OF BORROWER’S FEDERAL INCOME TAX
RETURNS, AND ANY AMENDMENTS THERETO, FILED WITH THE INTERNAL REVENUE SERVICE,
AND

 

(IV)                            ANY OTHER INFORMATION THAT IS PROVIDED BY
BORROWER TO ITS SHAREHOLDERS GENERALLY,

 

50

--------------------------------------------------------------------------------


 


(F)          IF AND WHEN FILED BY BORROWER OR ITS SUBSIDIARIES AND AS REQUESTED
BY LENDER, SATISFACTORY EVIDENCE OF PAYMENT OF APPLICABLE EXCISE TAXES IN EACH
JURISDICTION IN WHICH (I) BORROWER OR ITS SUBSIDIARIES CONDUCTS BUSINESS OR IS
REQUIRED TO PAY ANY SUCH EXCISE TAX, (II) WHERE BORROWER’S OR ITS SUBSIDIARIES’
FAILURE TO PAY ANY SUCH APPLICABLE EXCISE TAX WOULD RESULT IN A LIEN ON THE
PROPERTIES OR ASSETS OF BORROWER OR ITS SUBSIDIARIES, OR (III) WHERE BORROWER’S
OR ITS SUBSIDIARIES’ FAILURE TO PAY ANY SUCH APPLICABLE EXCISE TAX REASONABLY
COULD BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE,


 


(G)       AS SOON AS BORROWER HAS KNOWLEDGE OF ANY EVENT OR CONDITION THAT
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT, NOTICE THEREOF AND A STATEMENT OF
THE CURATIVE ACTION THAT BORROWER PROPOSES TO TAKE WITH RESPECT THERETO,


 


(H)       PROMPTLY AFTER THE COMMENCEMENT THEREOF, BUT IN ANY EVENT WITHIN 5
DAYS AFTER THE SERVICE OF PROCESS WITH RESPECT THERETO ON BORROWER OR ANY OF ITS
SUBSIDIARIES, NOTICE OF ALL ACTIONS, SUITS, OR PROCEEDINGS BROUGHT BY OR AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE ANY GOVERNMENTAL AUTHORITY WHICH, IF
DETERMINED ADVERSELY TO BORROWER OR SUCH SUBSIDIARY, REASONABLY COULD BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE, AND


 


(I)           UPON THE REQUEST OF LENDER, ANY OTHER REPORT REASONABLY REQUESTED
RELATING TO THE FINANCIAL CONDITION OF BORROWER OR ITS SUBSIDIARIES.


 

Borrower agrees that no Subsidiary of Borrower will have a fiscal year different
from that of Borrower.  Borrower agrees to cooperate with Lender to allow Lender
to consult with its independent certified public accountants if Lender
reasonably requests the right to do so and that, in such connection, its
independent certified public accountants are authorized to communicate with
Lender and to release to Lender whatever financial information concerning
Borrower Lender reasonably may request.

 

6.4  Guarantor Reports.  Cause each Guarantor to deliver its annual financial
statements at the time when Borrower provides its audited financial statements
to Lender, but only to the extent such Guarantor’s financial statements are not
consolidated with Borrower’s financial statements, and copies of all federal
income tax returns as soon as the same are available and in any event no later
than 30 days after the same are required to be filed by law.

 

6.5  Maintenance of Properties.  Maintain and preserve all of its properties
which are necessary to or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all leases to which it is a party as lessee so as
to prevent any loss or forfeiture thereof or thereunder.

 

6.6  Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the

 

51

--------------------------------------------------------------------------------


 

subject of a Permitted Protest.  Borrower will and will cause its Subsidiaries
to make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, except to the extent that the validity of such payment or deposit shall
be the subject of a Permitted Protest, and will, upon request, furnish Lender
with proof satisfactory to Lender indicating that Borrower and its Subsidiaries
have made such payments or deposits.

 

6.7  Insurance.

 


(A)        AT BORROWER’S EXPENSE, MAINTAIN INSURANCE RESPECTING ITS AND THE
GUARANTORS’ ASSETS WHEREVER LOCATED, COVERING LOSS OR DAMAGE BY FIRE, THEFT,
EXPLOSION, AND ALL OTHER HAZARDS AND RISKS AS ORDINARILY ARE INSURED AGAINST BY
OTHER PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESSES. BORROWER ALSO SHALL
MAINTAIN BUSINESS INTERRUPTION, PUBLIC LIABILITY, AND PRODUCT LIABILITY
INSURANCE, AS WELL AS INSURANCE AGAINST LARCENY, EMBEZZLEMENT, AND CRIMINAL
MISAPPROPRIATION.  ALL SUCH POLICIES OF INSURANCE SHALL BE IN SUCH AMOUNTS AND
WITH SUCH INSURANCE COMPANIES AS ARE REASONABLY SATISFACTORY TO LENDER. BORROWER
SHALL DELIVER COPIES OF ALL SUCH POLICIES TO LENDER WITH A SATISFACTORY LENDER’S
LOSS PAYABLE ENDORSEMENT NAMING LENDER AS SOLE LOSS PAYEE OR ADDITIONAL INSURED,
AS APPROPRIATE.  EACH POLICY OF INSURANCE OR ENDORSEMENT SHALL CONTAIN A CLAUSE
REQUIRING THE INSURER TO GIVE NOT LESS THAN 30 DAYS PRIOR WRITTEN NOTICE TO
LENDER IN THE EVENT OF CANCELLATION OF THE POLICY FOR ANY REASON OTHER THAN
NONPAYMENT OF PREMIUM AND 10 DAYS PRIOR WRITTEN NOTICE TO LENDER IN THE EVENT OF
CANCELLATION OF THE POLICY FOR NONPAYMENT OF PREMIUM.


 


(B)       WITH RESPECT TO ANY LOSSES CLAIMED UNDER ANY INSURANCE POLICIES SET
FORTH IN SECTION 6.7(A) IN EXCESS OF $100,000 (OR IN ANY AMOUNT AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT), (I) BORROWER
SHALL GIVE LENDER PROMPT NOTICE OF ANY SUCH LOSS AND (II) LENDER SHALL HAVE THE
EXCLUSIVE RIGHT TO ADJUST ANY SUCH LOSSES CLAIMED, WITHOUT ANY LIABILITY TO
BORROWER WHATSOEVER IN RESPECT OF SUCH ADJUSTMENTS.  ANY MONIES RECEIVED AS
PAYMENT FOR ANY LOSS UNDER ANY INSURANCE POLICY MENTIONED ABOVE (OTHER THAN
LIABILITY INSURANCE POLICIES) OR AS PAYMENT OF ANY AWARD OR COMPENSATION FOR
CONDEMNATION OR TAKING BY EMINENT DOMAIN, SHALL BE PAID OVER TO LENDER TO BE
APPLIED AT THE OPTION OF LENDER EITHER TO THE PREPAYMENT OF THE OBLIGATIONS OR
SHALL BE DISBURSED TO BORROWER UNDER STAGED PAYMENT TERMS REASONABLY
SATISFACTORY TO LENDER FOR APPLICATION TO THE COST OF REPAIRS, REPLACEMENTS, OR
RESTORATIONS. ANY SUCH REPAIRS, REPLACEMENTS, OR RESTORATIONS SHALL BE EFFECTED
WITH REASONABLE PROMPTNESS AND SHALL BE OF A VALUE AT LEAST EQUAL TO THE VALUE
OF THE ITEMS OF PROPERTY DESTROYED PRIOR TO SUCH DAMAGE OR DESTRUCTION.


 


(C)        BORROWER WILL NOT AND WILL NOT SUFFER OR PERMIT ITS SUBSIDIARIES TO
TAKE OUT SEPARATE INSURANCE CONCURRENT IN FORM OR CONTRIBUTING IN THE EVENT OF
LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER THIS SECTION 6.7, UNLESS LENDER
IS INCLUDED THEREON AS NAMED INSURED WITH THE LOSS PAYABLE TO LENDER UNDER A
LENDER’S LOSS PAYABLE ENDORSEMENT OR ITS EQUIVALENT.  BORROWER IMMEDIATELY SHALL
NOTIFY LENDER WHENEVER SUCH SEPARATE INSURANCE IS

 

52

--------------------------------------------------------------------------------


 

taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and copies of such policies promptly shall be
provided to Lender.

 

6.8  Compliance with Laws.  Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

6.9  Existence.  At all times preserve and keep in full force and effect
Borrower’s and the Guarantors’ valid existence and good standing and any rights
and franchises material to their businesses.

 

6.10  Environmental.

 

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Lender documentation of such compliance which Lender
reasonably requests, (c) promptly notify Lender of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
Borrower or its Subsidiaries and take any Remedial Actions required to abate
said release or otherwise to come into compliance with applicable Environmental
Law, and (d) promptly, but in any event within 5 days of its receipt thereof,
provide Lender with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii)  commencement of any Environmental Action
against Borrower or its Subsidiaries or notice that an Environmental Action will
be filed against Borrower or its Subsidiaries, and (iii) notice of a violation,
citation, or other administrative order which reasonably could be expected to
result in a Material Adverse Change.

 

6.11  Disclosure Updates.  Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Lender if any written information,
exhibit, or report furnished to Lender contained any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the affect of amending or, modifying this
Agreement or any of the Schedules hereto.

 

6.12  Formation of Subsidiaries.  At the time that Borrower or any Guarantor
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, Borrower or such Guarantor shall (a) cause
such new Subsidiary to provide to

 

53

--------------------------------------------------------------------------------


 

Lender a joinder to the Guaranty and the Guarantor Security Agreement, together
with such other security documents (including Mortgages with respect to any Real
Property of such new Subsidiary), as well as appropriate UCC-1 financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance satisfactory to Lender (including being
sufficient to grant Lender a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary), (b) provide to
Lender a pledge agreement and appropriate certificates and powers or UCC-1
financing statements, hypothecating all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Lender,
and (c) provide to Lender all other documentation, including one or more
opinions of counsel satisfactory to Lender, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all property subject to a Mortgage).  Any document, agreement,
or instrument executed or issued pursuant to this Section 6.12 shall be a Loan
Document.

 


7.                   NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the Obligations, Borrower will not and
will not permit any of its Subsidiaries to do any of the following:

 

7.1  Indebtedness.  Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 


(A)          INDEBTEDNESS EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, TOGETHER WITH INDEBTEDNESS OWED TO UNDERLYING ISSUERS WITH RESPECT TO
UNDERLYING LETTERS OF CREDIT,

 


(B)         INDEBTEDNESS SET FORTH ON SCHEDULE 5.15,

 


(C)          PERMITTED PURCHASE MONEY INDEBTEDNESS,

 


(D)         INDEBTEDNESS OF SUBSIDIARIES OF BORROWER TO BORROWER OR TO THE
GUARANTORS,

 


(E)          REFINANCINGS, RENEWALS, OR EXTENSIONS OF INDEBTEDNESS PERMITTED
UNDER CLAUSES (B) AND (C) OF THIS SECTION 7.1 (AND CONTINUANCE OR RENEWAL OF ANY
PERMITTED LIENS ASSOCIATED THEREWITH) SO LONG AS: (I) THE TERMS AND CONDITIONS
OF SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT, IN LENDER’S JUDGMENT,
MATERIALLY IMPAIR THE PROSPECTS OF REPAYMENT OF THE OBLIGATIONS BY BORROWER OR
MATERIALLY IMPAIR BORROWER’S CREDITWORTHINESS, (II) SUCH REFINANCINGS, RENEWALS,
OR EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE THEN EXTANT PRINCIPAL AMOUNT
OF, OR INTEREST RATE WITH RESPECT TO, THE INDEBTEDNESS SO REFINANCED, RENEWED,
OR EXTENDED, (III) SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT RESULT IN A
SHORTENING OF THE AVERAGE WEIGHTED MATURITY OF THE INDEBTEDNESS SO REFINANCED,
RENEWED, OR EXTENDED, NOR

 

54

--------------------------------------------------------------------------------


 


ARE THEY ON TERMS OR CONDITIONS THAT, TAKEN AS A WHOLE, ARE MATERIALLY MORE
BURDENSOME OR RESTRICTIVE TO BORROWER, (IV) IF THE INDEBTEDNESS THAT IS
REFINANCED, RENEWED, OR EXTENDED WAS SUBORDINATED IN RIGHT OF PAYMENT TO THE
OBLIGATIONS, THEN THE TERMS AND CONDITIONS OF THE REFINANCING, RENEWAL, OR
EXTENSION INDEBTEDNESS MUST INCLUDE SUBORDINATION TERMS AND CONDITIONS THAT ARE
AT LEAST AS FAVORABLE TO LENDER AS THOSE THAT WERE APPLICABLE TO THE REFINANCED,
RENEWED, OR EXTENDED INDEBTEDNESS, AND (V) THE INDEBTEDNESS THAT IS REFINANCED,
RENEWED, OR EXTENDED IS NOT RECOURSE TO ANY PERSON THAT IS LIABLE ON ACCOUNT OF
THE OBLIGATIONS OTHER THAN THOSE PERSONS WHICH WERE OBLIGATED WITH RESPECT TO
THE INDEBTEDNESS THAT WAS REFINANCED, RENEWED, OR EXTENDED,

 


(F)            OBLIGATIONS RELATED TO THE FINANCING OF PREMIUM PAYMENTS FOR
EXISTING OR HEREAFTER ACQUIRED INSURANCE POLICIES,

 


(G)         ENDORSEMENT OF INSTRUMENTS OR OTHER PAYMENT ITEMS FOR DEPOSIT,

 


(H)         INDEBTEDNESS COMPOSING PERMITTED INVESTMENTS, AND

 


(I)             INDEBTEDNESS NOT INCLUDED IN (A) THROUGH (H) ABOVE, INCLUDING
SUBORDINATED DEBT, WHICH DOES NOT EXCEED, AT ANY TIME, IN THE AGGREGATE, THE SUM
OF $250,000.

 

7.2  Liens.  Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(e) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

 

7.3  Restrictions on Fundamental Changes.

 


(A)          ENTER INTO ANY MERGER, CONSOLIDATION, REORGANIZATION, OR
RECAPITALIZATION, OR RECLASSIFY ITS STOCK.

 


(B)         LIQUIDATE, WIND UP, OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION).

 


(C)          CONVEY, SELL, LEASE, LICENSE, ASSIGN, TRANSFER, OR OTHERWISE
DISPOSE OF, IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS.

 

7.4  Disposal of Assets.  Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (a) any of Borrower’s
or the Material Guarantors’, assets or (b) any of the Nonmaterial Guarantors’
assets that could reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Change.

 

55

--------------------------------------------------------------------------------


 

7.5  Change Name.  Change Borrower’s or any of its Subsidiaries’ names, FEINs,
organizational identification number, state of organizational or organization
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least 30 days’ prior written notice to Lender of such change
and so long as, at the time of such written notification, Borrower or its
Subsidiaries provides any financing statements necessary to perfect and continue
perfected the Lender’s Liens.

 

7.6  Nature of Business.  Make any change in the principal nature of its or
their business.

 

7.7  Prepayments and Amendments.

 

Except in connection with a refinancing permitted by Section 7.1(e),

 


(A)          PREPAY, REDEEM, DEFEASE, PURCHASE, OR OTHERWISE ACQUIRE ANY
INDEBTEDNESS OF BORROWER OR THE GUARANTORS, OTHER THAN THE OBLIGATIONS IN
ACCORDANCE WITH THIS AGREEMENT, OR


 


(B)         DIRECTLY OR INDIRECTLY, AMEND, MODIFY, ALTER, INCREASE, OR CHANGE
ANY OF THE TERMS OR CONDITIONS OF ANY AGREEMENT, INSTRUMENT, DOCUMENT,
INDENTURE, OR OTHER WRITING EVIDENCING  OR CONCERNING INDEBTEDNESS PERMITTED
UNDER SECTION 7.1(B) OR (C).


 

7.8  Change of Control.  Cause, permit, or suffer, directly or indirectly, any
Change of Control.

 

7.9  Distributions.  Make any distribution or declare or pay any dividends (in
cash or other property, other than common stock) on, or purchase, acquire,
redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding.

 

7.10  Accounting Methods.  Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrower’s or its Subsidiaries’ accounting records
without said accounting firm or service bureau agreeing to provide Lender
information regarding Borrower’s and its Subsidiaries’ financial condition.

 

7.11  Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
at any time an Event of Default has occurred and is continuing, Borrower and its
Subsidiaries shall not have Permitted Investments in the Deposit Accounts or
Securities Accounts in an aggregate amount in excess of $750,000 outstanding at
any one time unless Borrower or its Subsidiary, as applicable, and the
applicable securities intermediary or bank have entered into Control Agreements
governing such Permitted Investments in order to perfect (and further establish)

 

56

--------------------------------------------------------------------------------


 

the Lender’s Liens in such Permitted Investments.  At any time an Event of
Default has occurred and is continuing, subject to the foregoing proviso,
Borrower shall not and shall not permit its Subsidiaries to establish or
maintain any Deposit Account or Securities Account unless Lender shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.

 

7.12  Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower except for intercompany
transactions related to rent charges, occupancy expenses, or the furnishing of
products and materials,  transactions that are in the ordinary course of
Borrower’s business, upon fair and reasonable terms, that are fully disclosed to
Lender, and that are no less favorable to Borrower than would be obtained in an
arm’s length transaction with a non-Affiliate.

 

7.13  Suspension.  With respect to Borrower or the Guarantors, suspend or go out
of a substantial portion of its or their business.

 

7.14  Use of Proceeds.  Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby (including, without limitation,
Lender Expenses), (b) for payment in full settlement of taxes, levies, imposts,
duties, fees, assessments, penalties, interest and other related charges imposed
or assessed by the Internal Revenue Service in connection with the Notice of
Disallowance in an amount not to exceed $1,500,000, provided that the Internal
Revenue Service has accepted Borrower’s Offer In Compromise, (c) to replace any
letters of credit for the account of Borrower existing as of the Closing Date,
(d) for payment in full of any final judgment or settlement of the Reynolds
Overtime Claim in an amount not to exceed $1,200,000 and (e) thereafter,
consistent with the terms and conditions hereof, for its lawful and permitted
purposes.

 

7.15  Financial Covenants.

 


(A)          FAIL TO MAINTAIN OR ACHIEVE:

 

(I)                                     MINIMUM EBITDA.  EBITDA, MEASURED ON A
QUARTER-END BASIS, OF AT LEAST THE REQUIRED AMOUNT SET FORTH IN THE FOLLOWING
TABLE FOR THE APPLICABLE PERIOD SET FORTH OPPOSITE THERETO:

 

57

--------------------------------------------------------------------------------


 

Applicable Amount

 

Applicable Period

 

 

 

$(50,000)

 

For the quarter ending July 31, 2003

 

 

 

$(200,000)

 

For the quarter ending October 31, 2003

 

 

 

$(1,050,000)

 

For the quarter ending January 31, 2004

 

 

 

$50,000

 

For the quarter ending April 30, 2004

 

 

 

$50,000

 

For the quarter ending July 31, 2004

 

 

 

To be determined by Lender in its sole discretion upon receipt of the
Projections for the forthcoming fiscal year in accordance with Section 6.3(c)

 

For each subsequent quarter thereafter

 

(II)                                  TANGIBLE NET WORTH.  TANGIBLE NET WORTH OF
AT LEAST THE REQUIRED AMOUNT SET FORTH IN THE FOLLOWING TABLE,  MEASURED  AS OF
THE APPLICABLE DATE SET FORTH OPPOSITE THERETO:

 

Applicable Amount

 

Applicable Date

 

 

 

$5,900,000

 

July 31, 2003

 

 

 

$5,200,000

 

October 31, 2003

 

 

 

$3,900,000

 

January 31, 2004

 

 

 

$3,500,000

 

April 30, 2004

 

 

 

$3,500,000

 

July 31, 2004

 

 

 

To be determined by Lender in its sole discretion upon receipt of the
Projections for the forthcoming fiscal year in accordance with Section 6.3(c)

 

For each subsequent applicable date thereafter

 


(B)         MAKE:


 

(I)                                     CAPITAL EXPENDITURES.  CAPITAL
EXPENDITURES IN ANY FISCAL YEAR IN EXCESS OF THE AMOUNT SET FORTH IN THE
FOLLOWING TABLE FOR THE APPLICABLE PERIOD:

 

Fiscal Year 2004

 

Fiscal Year 2005

 

Fiscal Year 2006

 

$

250,000

 

$

250,000

 

$

250,000

 

 

58

--------------------------------------------------------------------------------


 

7.16  Deferred Compensation.  Make, directly or indirectly, any payment in
respect of any liability of Borrower or its Subsidiaries for deferred
compensation in excess of $270,000 per year.

 

7.17  Inactive Subsidiaries.  Permit any of the Inactive Subsidiaries to own any
assets, sell any products, provide any services, receive any earnings or
otherwise conduct any business.

 


8.                   EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1  IF BORROWER FAILS TO PAY WHEN DUE AND PAYABLE, OR WHEN DECLARED DUE AND
PAYABLE, ALL OR ANY PORTION OF THE OBLIGATIONS (WHETHER OF PRINCIPAL, INTEREST
(INCLUDING ANY INTEREST WHICH, BUT FOR THE PROVISIONS OF THE BANKRUPTCY CODE,
WOULD HAVE ACCRUED ON SUCH AMOUNTS), FEES AND CHARGES DUE LENDER, REIMBURSEMENT
OF LENDER EXPENSES, OR OTHER AMOUNTS CONSTITUTING OBLIGATIONS);

 

8.2  IF BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY TERM,
PROVISION, COVENANT, OR AGREEMENT CONTAINS IN SECTIONS 3.2, 4.2, 4.4, 4.6, 6.7,
6.9, 6.12 OR 7.1 THROUGH 7.17 OF THIS AGREEMENT;

 

8.3  IF BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY TERM,
PROVISION, COVENANT, OR AGREEMENT CONTAINS IN SECTIONS 4.5, 6.2, 6.3, 6.5, 6.6
OR 6.11 OF THIS AGREEMENT AND SUCH FAILURE CONTINUES FOR A PERIOD OF 5 BUSINESS
DAYS;

 

8.4  IF BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, COVENANT, OR AGREEMENT CONTAINED IN THIS AGREEMENT, OR IN ANY OF THE
OTHER LOAN DOCUMENTS (GIVING EFFECT TO ANY GRACE PERIODS, CURE PERIODS, OR
REQUIRED NOTICES, IF ANY, EXPRESSLY PROVIDED FOR IN SUCH LOAN DOCUMENTS); IN
EACH CASE, OTHER THAN ANY SUCH TERM, PROVISION, COVENANT, OR AGREEMENT THAT IS
THE SUBJECT OF ANOTHER PROVISION OF THIS SECTION 8 (IN WHICH EVENT SUCH OTHER
PROVISION OF THIS SECTION 8 SHALL GOVERN), AND SUCH FAILURE CONTINUES FOR A
PERIOD OF 10 BUSINESS DAYS;

 

;PROVIDED THAT, DURING ANY PERIOD OF TIME THAT ANY SUCH FAILURE OR NEGLECT
REFERRED TO IN THIS PARAGRAPH EXISTS, EVEN IF SUCH FAILURE OR NEGLECT IS NOT YET
AN EVENT OF DEFAULT, LENDER SHALL BE RELIEVED OF ITS OBLIGATION TO EXTEND CREDIT
HEREUNDER;

 

8.5  IF ANY MATERIAL PORTION OF BORROWER’S OR ANY OF THE GUARANTORS’ ASSETS IS
ATTACHED, SEIZED, SUBJECTED TO A WRIT OR DISTRESS WARRANT, LEVIED UPON, OR COMES
INTO THE POSSESSION OF ANY THIRD PERSON;

 

59

--------------------------------------------------------------------------------


 

8.6  IF AN INSOLVENCY PROCEEDING IS COMMENCED BY BORROWER OR ANY OF THE
GUARANTORS;

 

8.7  IF AN INSOLVENCY PROCEEDING IS COMMENCED AGAINST BORROWER, OR ANY OF THE
GUARANTORS, AND ANY OF THE FOLLOWING EVENTS OCCUR:  (A) BORROWER OR SUCH
GUARANTOR CONSENTS TO THE INSTITUTION OF SUCH INSOLVENCY PROCEEDING AGAINST IT,
(B) THE PETITION COMMENCING THE INSOLVENCY PROCEEDING IS NOT TIMELY
CONTROVERTED; PROVIDED, HOWEVER, THAT, DURING THE PENDENCY OF SUCH PERIOD,
LENDER SHALL BE RELIEVED OF ITS OBLIGATIONS TO EXTEND CREDIT HEREUNDER, (C) THE
PETITION COMMENCING THE INSOLVENCY PROCEEDING IS NOT DISMISSED WITHIN 45
CALENDAR DAYS OF THE DATE OF THE FILING THEREOF; PROVIDED, HOWEVER, THAT, DURING
THE PENDENCY OF SUCH PERIOD, LENDER SHALL BE RELIEVED OF ITS OBLIGATIONS TO
EXTEND CREDIT HEREUNDER, (D) AN INTERIM TRUSTEE IS APPOINTED TO TAKE POSSESSION
OF ALL OR ANY SUBSTANTIAL PORTION OF THE PROPERTIES OR ASSETS OF, OR TO OPERATE
ALL OR ANY SUBSTANTIAL PORTION OF THE BUSINESS OF, BORROWER OR ANY OF THE
GUARANTORS, OR (E) AN ORDER FOR RELIEF SHALL HAVE BEEN ENTERED THEREIN;


 

8.8  IF BORROWER OR ANY OF THE GUARANTORS IS ENJOINED, RESTRAINED, OR IN ANY WAY
PREVENTED BY COURT ORDER FROM CONTINUING TO CONDUCT ALL OR ANY MATERIAL PART OF
ITS BUSINESS AFFAIRS;


 

8.9  OTHER THAN IN CONNECTION WITH THE NOTICE OF DISALLOWANCE, IF (A) A NOTICE
OF LIEN, LEVY, OR ASSESSMENT IS FILED OF RECORD WITH RESPECT TO ANY OF
BORROWER’S OR ANY OF THE GUARANTORS’ ASSETS BY THE UNITED STATES, OR ANY
DEPARTMENT, AGENCY, OR INSTRUMENTALITY THEREOF, OR BY ANY STATE, COUNTY,
MUNICIPAL, OR GOVERNMENTAL AGENCY, OR IF ANY TAXES OR DEBTS OWING AT ANY TIME
HEREAFTER TO ANY ONE OR MORE OF SUCH ENTITIES BECOMES A LIEN, WHETHER CHOATE OR
OTHERWISE, UPON ANY OF BORROWER’S OR ANY OF THE GUARANTORS’ ASSETS AND THE SAME
IS NOT PAID BEFORE SUCH PAYMENT IS DELINQUENT, AND (B) THE AMOUNT OF
INDEBTEDNESS SECURED BY SUCH LIEN EXCEEDS $25,000;


 

8.10  IF ONE OR MORE JUDGMENTS OR OTHER CLAIMS INVOLVING IN EXCESS OF:


 


(A)          $1,000,000, IF SUCH JUDGMENTS OR OTHER CLAIMS DO NOT INVOLVE EITHER
THE REYNOLDS OVERTIME CLAIM OR THE NOTICE OF DISALLOWANCE,


 


(B)         $2,500,000, IF SUCH JUDGMENTS OR OTHER CLAIMS INVOLVE THE REYNOLDS
OVERTIME CLAIM BUT DO NOT INVOLVE THE NOTICE OF DISALLOWANCE,


 


(C)          $3,000,000, IF SUCH JUDGMENTS OR OTHER CLAIMS INVOLVE THE NOTICE OF
DISALLOWANCE BUT DO NOT INVOLVE THE REYNOLDS OVERTIME CLAIM, OR


 


(D)         $5,000,000, IF SUCH JUDGMENTS OR OTHER CLAIMS INVOLVE THE NOTICE OF
DISALLOWANCE AND THE REYNOLDS OVERTIME CLAIM;


 


IN THE AGGREGATE OVER THE AMOUNT OF ANY INSURANCE PROCEEDS AND EXCLUSIVE OF ANY
AMOUNT OF SUCH JUDGMENT SATISFIED BY THE ISSUANCE OF CONSIDERATION THAT DOES NOT
CONSIST OF CASH OR CASH EQUIVALENTS, BECOMES A LIEN OR ENCUMBRANCE UPON ANY OF
BORROWER’S OR ANY OF THE

 

60

--------------------------------------------------------------------------------


 


GUARANTORS’ ASSETS AND THE SAME IS NOT RELEASED, DISCHARGED, BONDED AGAINST, OR
STAYED PENDING APPEAL BEFORE THE EARLIER OF 30 DAYS AFTER THE DATE IT FIRST
ARISES OR 5 DAYS PRIOR TO THE DATE ON WHICH SUCH ASSET IS SUBJECT TO BEING
FORFEITED BY BORROWER OR ANY OF THE GUARANTORS;


 

8.11  IF THERE IS A DEFAULT IN ANY MATERIAL AGREEMENT TO WHICH BORROWER OR ANY
OF THE GUARANTORS IS A PARTY AND SUCH DEFAULT (A) OCCURS AT THE FINAL MATURITY
OF THE OBLIGATIONS THEREUNDER, OR (B) RESULTS IN A RIGHT BY THE OTHER PARTY
THERETO, IRRESPECTIVE OF WHETHER EXERCISED, TO ACCELERATE THE MATURITY OF
BORROWER’S OR THE GUARANTORS’ OBLIGATIONS THEREUNDER, OR TO TERMINATE SUCH
AGREEMENT;


 

8.12  IF BORROWER OR ANY OF THE GUARANTORS MAKES ANY PAYMENT ON ACCOUNT OF
INDEBTEDNESS THAT HAS BEEN CONTRACTUALLY SUBORDINATED IN RIGHT OF PAYMENT TO THE
PAYMENT OF THE OBLIGATIONS, EXCEPT TO THE EXTENT SUCH PAYMENT IS PERMITTED BY
THE TERMS OF THE SUBORDINATION PROVISIONS APPLICABLE TO SUCH INDEBTEDNESS;


 

8.13  IF ANY MISSTATEMENT OR MISREPRESENTATION EXISTS NOW OR HEREAFTER IN ANY
WARRANTY, REPRESENTATION, STATEMENT, OR RECORD MADE TO LENDER BY BORROWER, THE
GUARANTORS, OR ANY OFFICER, EMPLOYEE, AGENT, OR DIRECTOR OF BORROWER OR ANY OF
THE GUARANTORS;


 

8.14  IF THE OBLIGATION OF ANY GUARANTOR UNDER THE GUARANTY IS LIMITED OR
TERMINATED BY OPERATION OF LAW OR IF THE OBLIGATION OF ANY GUARANTOR THEREUNDER
IS LIMITED OR TERMINATED BY SUCH GUARANTOR;


 

8.15  IF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT THAT PURPORTS TO CREATE A
LIEN, SHALL, FOR ANY REASON, FAIL OR CEASE TO CREATE A VALID AND PERFECTED AND,
EXCEPT TO THE EXTENT PERMITTED BY THE TERMS HEREOF OR THEREOF, FIRST PRIORITY
LIEN ON OR SECURITY INTEREST IN THE COLLATERAL COVERED HEREBY OR THEREBY; OR


 

8.16  ANY PROVISION OF ANY LOAN DOCUMENT SHALL AT ANY TIME FOR ANY REASON BE
DECLARED TO BE NULL AND VOID, OR THE VALIDITY OR ENFORCEABILITY THEREOF SHALL BE
CONTESTED BY BORROWER OR ANY OF THE GUARANTORS, OR A PROCEEDING SHALL BE
COMMENCED BY BORROWER OR ANY OF THE GUARANTORS, OR BY ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER BORROWER OR ANY OF THE GUARANTORS SEEKING TO ESTABLISH
THE INVALIDITY OR UNENFORCEABILITY THEREOF, OR BORROWER OR ANY OF THE
GUARANTORS, SHALL DENY THAT BORROWER OR THE GUARANTORS HAS ANY LIABILITY OR
OBLIGATION PURPORTED TO BE CREATED UNDER ANY LOAN DOCUMENT.


 


9.                   LENDER’S RIGHTS AND REMEDIES.

 

9.1  Rights and Remedies.  Upon the occurrence, and during the continuation, of
an Event of Default, Lender (at its election but without notice of its election
and without demand) may do any one or more of the following, all of which are
authorized by Borrower:

 


(A)          DECLARE ALL OBLIGATIONS, WHETHER EVIDENCED BY THIS AGREEMENT, BY
ANY OF THE OTHER LOAN DOCUMENTS, OR OTHERWISE, IMMEDIATELY DUE AND PAYABLE;

 

61

--------------------------------------------------------------------------------


 


(B)         CEASE ADVANCING MONEY OR EXTENDING CREDIT TO OR FOR THE BENEFIT OF
BORROWER UNDER THIS AGREEMENT, UNDER ANY OF THE LOAN DOCUMENTS, OR UNDER ANY
OTHER AGREEMENT BETWEEN BORROWER AND LENDER;


 


(C)          TERMINATE THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AS TO
ANY FUTURE LIABILITY OR OBLIGATION OF LENDER, BUT WITHOUT AFFECTING ANY OF THE
LENDER’S LIENS IN THE COLLATERAL AND WITHOUT AFFECTING THE OBLIGATIONS;


 


(D)         SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH BORROWER’S
ACCOUNT DEBTORS FOR AMOUNTS AND UPON TERMS WHICH LENDER CONSIDERS ADVISABLE, AND
IN SUCH CASES, LENDER WILL CREDIT BORROWER’S LOAN ACCOUNT WITH ONLY THE NET
AMOUNTS RECEIVED BY LENDER IN PAYMENT OF SUCH DISPUTED ACCOUNTS AFTER DEDUCTING
ALL LENDER EXPENSES INCURRED OR EXPENDED IN CONNECTION THEREWITH;

 


(E)          WITHOUT NOTICE TO OR DEMAND UPON BORROWER, MAKE SUCH PAYMENTS AND
DO SUCH ACTS AS LENDER CONSIDERS NECESSARY OR REASONABLE TO PROTECT ITS SECURITY
INTERESTS IN THE BORROWER COLLATERAL.  BORROWER AGREES TO ASSEMBLE THE BORROWER
COLLATERAL IF LENDER SO REQUIRES, AND TO MAKE THE BORROWER COLLATERAL AVAILABLE
TO LENDER AT A PLACE THAT LENDER MAY DESIGNATE WHICH IS REASONABLY CONVENIENT TO
BOTH PARTIES.  BORROWER AUTHORIZES LENDER TO ENTER THE PREMISES WHERE THE
BORROWER COLLATERAL IS LOCATED, TO TAKE AND MAINTAIN POSSESSION OF THE BORROWER
COLLATERAL, OR ANY PART OF IT, AND TO PAY, PURCHASE, CONTEST, OR COMPROMISE ANY
LIEN THAT IN LENDER’S DETERMINATION APPEARS TO CONFLICT WITH THE LENDER’S LIENS
IN AND TO THE BORROWER COLLATERAL AND TO PAY ALL EXPENSES INCURRED IN CONNECTION
THEREWITH AND TO CHARGE BORROWER’S LOAN ACCOUNT THEREFOR.  WITH RESPECT TO ANY
OF BORROWER’S OWNED PREMISES, BORROWER HEREBY GRANTS LENDER A LICENSE TO ENTER
INTO POSSESSION OF SUCH PREMISES AND TO OCCUPY THE SAME, WITHOUT CHARGE, IN
ORDER TO EXERCISE ANY OF LENDER’S RIGHTS OR REMEDIES PROVIDED HEREIN, AT LAW, IN
EQUITY, OR OTHERWISE;


 


(F)            WITHOUT NOTICE TO BORROWER (SUCH NOTICE BEING EXPRESSLY WAIVED),
AND WITHOUT CONSTITUTING AN ACCEPTANCE OF ANY COLLATERAL IN FULL OR PARTIAL
SATISFACTION OF AN OBLIGATION (WITHIN THE MEANING OF THE CODE), SET OFF AND
APPLY TO THE OBLIGATIONS ANY AND ALL (I) BALANCES AND DEPOSITS OF BORROWER HELD
BY LENDER, OR (II) INDEBTEDNESS AT ANY TIME OWING TO OR FOR THE CREDIT OR THE
ACCOUNT OF BORROWER HELD BY LENDER;


 


(G)         HOLD, AS CASH COLLATERAL, ANY AND ALL BALANCES AND DEPOSITS OF
BORROWER HELD BY LENDER TO SECURE THE REPAYMENT IN FULL OF ALL OF THE
OBLIGATIONS;


 


(H)         SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE FOR
SALE, ADVERTISE FOR SALE, AND SELL (IN THE MANNER PROVIDED FOR HEREIN) THE
BORROWER COLLATERAL.  BORROWER HEREBY GRANTS TO LENDER A LICENSE OR OTHER RIGHT
TO USE, WITHOUT CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, TRADE SECRETS,
TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER, OR ANY PROPERTY
OF A SIMILAR NATURE, AS IT PERTAINS TO THE BORROWER COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY BORROWER

 

62

--------------------------------------------------------------------------------


 


COLLATERAL AND BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS
SHALL INURE TO LENDER’S BENEFIT;


 


(I)             SELL THE BORROWER COLLATERAL AT EITHER A PUBLIC OR PRIVATE SALE,
OR BOTH, BY WAY OF ONE OR MORE CONTRACTS OR TRANSACTIONS, FOR CASH OR ON TERMS,
IN SUCH MANNER AND AT SUCH PLACES (INCLUDING BORROWER’S PREMISES) AS LENDER
DETERMINES IS COMMERCIALLY REASONABLE.  IT IS NOT NECESSARY THAT THE BORROWER
COLLATERAL BE PRESENT AT ANY SUCH SALE;

 


(J)             LENDER SHALL GIVE NOTICE OF THE DISPOSITION OF THE BORROWER
COLLATERAL AS FOLLOWS:

 

(I)                                     LENDER SHALL GIVE BORROWER A NOTICE IN
WRITING OF THE TIME AND PLACE OF PUBLIC SALE, OR, IF THE SALE IS A PRIVATE SALE
OR SOME OTHER DISPOSITION OTHER THAN A PUBLIC SALE, THE TIME ON OR AFTER WHICH
THE PRIVATE SALE OR OTHER DISPOSITION IS TO BE MADE; AND

 

(II)                                  THE NOTICE SHALL BE PERSONALLY DELIVERED
OR MAILED, POSTAGE PREPAID, TO BORROWER AS PROVIDED IN SECTION 12, AT LEAST 10
DAYS BEFORE THE EARLIEST TIME OF DISPOSITION SET FORTH IN THE NOTICE; NO NOTICE
NEEDS TO BE GIVEN PRIOR TO THE DISPOSITION OF ANY PORTION OF THE BORROWER
COLLATERAL THAT IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY IN VALUE OR THAT
IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET;

 


(K)          LENDER MAY CREDIT BID AND PURCHASE AT ANY PUBLIC SALE;

 


(L)             LENDER MAY SEEK THE APPOINTMENT OF A RECEIVER OR KEEPER TO TAKE
POSSESSION OF ALL OR ANY PORTION OF THE BORROWER COLLATERAL OR TO OPERATE SAME
AND, TO THE MAXIMUM EXTENT PERMITTED BY LAW, MAY SEEK THE APPOINTMENT OF SUCH A
RECEIVER WITHOUT THE REQUIREMENT OF PRIOR NOTICE OR A HEARING;


 


(M)                        (I) PROVIDED THAT BORROWER IS GIVEN AN ADDITIONAL 15
DAYS TO CURE ANY EVENT OF DEFAULT (OVER AND ABOVE ANY CURE PERIODS SET FORTH IN
ARTICLE 8) AND SUCH EVENT OF DEFAULT NEVERTHELESS CONTINUES ON THE 16TH DAY,
LENDER MAY REQUIRE BORROWER AND EACH OF THE GUARANTORS TO (Y) ESTABLISH AND
MAINTAIN CASH MANAGEMENT SERVICES OF A TYPE AND ON TERMS SATISFACTORY TO LENDER
AT ONE OR MORE OF THE BANKS SET FORTH ON SCHEDULE 9.1(M)(I) (EACH, A “CASH
MANAGEMENT BANK”), AND TO REQUEST IN WRITING AND OTHERWISE TAKE SUCH REASONABLE
STEPS TO ENSURE THAT ALL OF BORROWER’S AND THE GUARANTORS’ ACCOUNT DEBTORS
FORWARD PAYMENT OF THE AMOUNTS OWED BY THEM DIRECTLY TO SUCH CASH MANAGEMENT
BANK, AND (Z) DEPOSIT OR CAUSE TO BE DEPOSITED PROMPTLY, AND IN ANY EVENT NO
LATER THAN THE FIRST BUSINESS DAY AFTER THE DATE OF RECEIPT THEREOF, ALL OF
THEIR COLLECTIONS (INCLUDING THOSE SENT DIRECTLY BY THEIR ACCOUNT DEBTORS TO A
CASH MANAGEMENT BANK) INTO A BANK ACCOUNT IN LENDER’S NAME (A “CASH MANAGEMENT
ACCOUNT”) AT ONE OF THE CASH MANAGEMENT BANKS.

 

63

--------------------------------------------------------------------------------


 


(II)                                  AT SUCH TIME AS CASH MANAGEMENT SERVICES
ARE ESTABLISHED PURSUANT TO (I) ABOVE, EACH CASH MANAGEMENT BANK SHALL ESTABLISH
AND MAINTAIN CASH MANAGEMENT AGREEMENTS WITH LENDER AND BORROWER OR ONE OF THE
GUARANTORS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER.  EACH SUCH
CASH MANAGEMENT AGREEMENT SHALL PROVIDE, AMONG OTHER THINGS, THAT (X) ALL ITEMS
OF PAYMENT DEPOSITED IN SUCH CASH MANAGEMENT ACCOUNT AND PROCEEDS THEREOF ARE
HELD BY SUCH CASH MANAGEMENT BANK AS AGENT OR BAILEE-IN-POSSESSION FOR LENDER,
(Y) THE CASH MANAGEMENT BANK HAS NO RIGHTS OF SETOFF OR RECOUPMENT OR ANY OTHER
CLAIM AGAINST THE APPLICABLE CASH MANAGEMENT ACCOUNT OTHER THAN FOR PAYMENT OF
ITS SERVICE FEES AND OTHER CHARGES DIRECTLY RELATED TO THE ADMINISTRATION OF
SUCH CASH MANAGEMENT ACCOUNT AND FOR RETURNED CHECKS OR OTHER ITEMS OF PAYMENT,
AND (Z) IT IMMEDIATELY WILL FORWARD BY DAILY SWEEP ALL AMOUNTS IN THE APPLICABLE
CASH MANAGEMENT ACCOUNT TO THE LENDER’S ACCOUNT.

 


(III)                               SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, BORROWER MAY AMEND SCHEDULE 9.1(M)(I) TO ADD OR REPLACE A
CASH MANAGEMENT BANK; PROVIDED, HOWEVER, THAT SUCH PROSPECTIVE CASH MANAGEMENT
BANK SHALL BE SATISFACTORY TO LENDER AND LENDER SHALL HAVE CONSENTED IN WRITING
IN ADVANCE TO THE OPENING OF A CASH MANAGEMENT ACCOUNT WITH THE PROSPECTIVE CASH
MANAGEMENT BANK.  BORROWER (OR THE GUARANTORS, AS APPLICABLE) SHALL CLOSE ANY OF
ITS CASH MANAGEMENT ACCOUNTS (AND ESTABLISH REPLACEMENT CASH MANAGEMENT
ACCOUNTS) PROMPTLY AND IN ANY EVENT WITHIN 30 DAYS OF NOTICE FROM LENDER THAT
THE CREDITWORTHINESS OF ANY CASH MANAGEMENT BANK IS NO LONGER ACCEPTABLE IN
LENDER’S REASONABLE JUDGMENT, OR AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT
WITHIN 60 DAYS OF NOTICE FROM LENDER THAT THE OPERATING PERFORMANCE, FUNDS
TRANSFER, OR AVAILABILITY PROCEDURES OR PERFORMANCE OF THE CASH MANAGEMENT BANK
WITH RESPECT TO CASH MANAGEMENT ACCOUNTS OR LENDER’S LIABILITY UNDER ANY CASH
MANAGEMENT AGREEMENT WITH SUCH CASH MANAGEMENT BANK IS NO LONGER ACCEPTABLE IN
LENDER’S REASONABLE JUDGMENT.

 


(IV)                              IF AND WHEN CREATED, THE CASH MANAGEMENT
ACCOUNTS SHALL BE CASH COLLATERAL ACCOUNTS, WITH ALL CASH, CHECKS, AND SIMILAR
ITEMS OF PAYMENT IN SUCH ACCOUNTS SECURING PAYMENT OF THE OBLIGATIONS, AND AT
SUCH TIME, BORROWER WILL GRANT A LIEN IN SUCH CASH MANAGEMENT ACCOUNTS TO
LENDER.

 


(N)         LENDER SHALL HAVE ALL OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW OR
IN EQUITY OR PURSUANT TO ANY OTHER LOAN DOCUMENT; PROVIDED, HOWEVER, THAT UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTION 8.6 OR SECTION 8.7,
IN ADDITION TO THE REMEDIES SET FORTH ABOVE, WITHOUT ANY NOTICE TO BORROWER OR
ANY OTHER PERSON OR ANY ACT BY THE LENDER, THE OBLIGATIONS THEN OUTSTANDING,
TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON AND ALL FEES AND ALL OTHER
AMOUNTS DUE UNDER THIS AGREEMENT AND THE OTHER LOAN

 

64

--------------------------------------------------------------------------------


 

Documents, shall automatically and immediately become due and payable, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Borrower.

 

9.2  Remedies Cumulative.  The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Event of Default shall be deemed a continuing waiver.  No delay by
Lender shall constitute a waiver, election, or acquiescence by it.

 


10.            TAXES AND EXPENSES.


 

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then Lender, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves in Borrower’s Loan Account as
Lender deems necessary to protect Lender from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 6.7 hereof,
obtain and maintain insurance policies of the type described in Section 6.7 and
take any action with respect to such policies as Lender deems prudent.  Any such
amounts paid by Lender shall constitute Lender Expenses and any such payments
shall not constitute an agreement by Lender to make similar payments in the
future or a waiver by Lender of any Event of Default under this Agreement. 
Lender need not inquire as to, or contest the validity of, any such expense,
tax, or Lien and the receipt of the usual official notice for the payment
thereof shall be conclusive evidence that the same was validly due and owing.

 


11.            WAIVERS; INDEMNIFICATION; SUBORDINATION.


 

11.1  Demand; Protest.  Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by Lender on which
Borrower may in any way be liable.

 

11.2  Lender’s Liability for Collateral.  Borrower hereby agrees that:  (a) so
long as Lender complies with its obligations, if any, under the Code, Lender
shall not in any way or manner be liable or responsible for:  (i) the
safekeeping of the Borrower Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Borrower Collateral shall be borne by
Borrower.

 

65

--------------------------------------------------------------------------------


 

11.3  Indemnification.  Each Borrower shall pay, indemnify, defend, and hold the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys’ fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and the Guarantors’ compliance with the
terms of the Loan Documents, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11.4  Subordination.  Each Borrower hereby absolutely subordinates, both in
right of payment and in time of payment, any and all present or future
obligations and liabilities of each Borrower owing to the other Borrower
(“Borrower Subordinated Debt”) to the prior payment in full of the Obligations,
whether or not such Borrower Subordinated Debt constitutes or arises out of any
subrogation, reimbursement, contribution, indemnity or similar right
attributable to this Agreement.  At any time a Default or Event of Default has
occurred and is continuing, no payment or distribution of assets of either
Borrower of any kind or character, whether in cash, securities or other
property, shall be made on or with respect to the Borrower Subordinated Debt
prior to the payment in full of the Obligations.  If, at any time a Default or
Event of Default has occurred and is continuing, whether or not at Lender’s
request, a Borrower shall receive, prior to payment in full of all Obligations,
payment of any sum from the other Borrower upon the Borrower Subordinated Debt,
any such sum shall be received by such Borrower as trustee for Lender and shall
forthwith be

 

66

--------------------------------------------------------------------------------


 

paid over to Lender on account of the Obligations, without reducing or affecting
in any manner the liability of such Borrower under this Agreement.

 


12.            NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Lender to the other relating to this Agreement or any other Loan Document
(other than as may be permitted by Lender pursuant to Section 2.2(a) with
respect to requests for borrowing) shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by registered or
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as Borrower or Lender, as applicable,
may designate to each other in accordance herewith), or telefacsimile to
Borrower or Lender, as the case may be, at its address set forth below:

 

If to Borrower:

 

EARL SCHEIB, INC.

 

 

 

15206 Ventura Blvd., Suite 200

 

 

 

Sherman Oaks, California 91403

 

 

 

Attn:

Vice President and Chief Financial Officer

 

 

 

 

General Counsel

 

 

 

Fax No. 818-981-8804

 

 

 

 

with copies to:

 

MUNGER, TOLLES & OLSON LLP

 

 

 

355 South Grand Avenue, 35th Floor

 

 

 

Los Angeles, California 90071

 

 

 

Attn:  Emily Stephens, Esq.

 

 

 

Fax No. 213-683-4097

 

 

 

 

If to Lender:

 

WELLS FARGO FOOTHILL, INC.

 

 

 

2450 Colorado Avenue

 

 

 

Suite 3000 West

 

 

 

Santa Monica, California 90404

 

 

 

Attn: Business Finance Manager

 

 

 

Fax No. 310-453-7413

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.

 

 

 

One Boston Place, 18th Floor

 

 

 

Boston, Massachusetts 02108

 

 

 

Attn: Business Finance Manager

 

 

 

Fax No. 617-523-1697

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.

 

 

 

1000 Abernathy Road, Suite 1450

 

 

 

Atlanta, Georgia 30328

 

67

--------------------------------------------------------------------------------


 

 

 

 

Attn:  Business Finance Manager

 

 

 

Fax No. 770-508-1375

 

 

 

 

with copies to:

 

ALSCHULER GROSSMAN STEIN & KAHAN LLP

 

 

 

1620 26th Street, Fourth Floor, North Tower

 

 

 

Santa Monica, California 90404-4060

 

 

 

Attn:  Matthew Nelson, Esq.

 

 

 

Fax No. 310-907-2000

 

Lender and Borrower may change the address at which they are to receive notices
hereunder by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Lender in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or 3 Business Days after the
deposit thereof in the mail.  Borrower acknowledges and agrees that notices sent
by Lender in connection with the exercise of enforcement rights against Borrower
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

 


13.            CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.


 


(A)             THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REFERENCE TO ANY CHOICE OF LAW
RULES THEREUNDER.


 


(B)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY BORROWER COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING
SUCH ACTION OR WHERE SUCH BORROWER COLLATERAL OR OTHER PROPERTY MAY BE FOUND. 
BORROWER AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER

 

68

--------------------------------------------------------------------------------


 


APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(B).

 


(C)          BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWER AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 


14.            ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


 

14.1  Assignments and Participations.

 


(A)          LENDER MAY ASSIGN AND DELEGATE TO ONE OR MORE ASSIGNEES (EACH AN
“ASSIGNEE”) THAT ARE ELIGIBLE TRANSFEREES ALL, OR ANY RATABLE PART OF ALL, OF
THE OBLIGATIONS AND THE OTHER RIGHTS AND OBLIGATIONS OF LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT BORROWER MAY CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED
TO AN ASSIGNEE UNTIL (I) WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH
PAYMENT INSTRUCTIONS, ADDRESSES, AND RELATED INFORMATION WITH RESPECT TO THE
ASSIGNEE, HAVE BEEN GIVEN TO BORROWER BY LENDER AND THE ASSIGNEE, (II) LENDER
AND ITS ASSIGNEE HAVE DELIVERED TO BORROWER AN APPROPRIATE ASSIGNMENT AND
ACCEPTANCE.  ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
ASSIGNEE NEED NOT BE AN ELIGIBLE TRANSFEREE IF SUCH ASSIGNMENT IS IN CONNECTION
WITH ANY MERGER, CONSOLIDATION, SALE, TRANSFER, OR OTHER DISPOSITION OF ALL OR
ANY SUBSTANTIAL PORTION OF THE BUSINESS OR LOAN PORTFOLIO OF LENDER.


 


(B)         FROM AND AFTER THE DATE THAT LENDER PROVIDES BORROWER WITH SUCH
WRITTEN NOTICE AND EXECUTED ASSIGNMENT AND ACCEPTANCE, (I) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
DOCUMENTS, AND (II) LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (EXCEPT WITH RESPECT TO
SECTION 11.3 HEREOF) AND BE RELEASED FROM ANY FUTURE OBLIGATIONS IN CONNECTION
THEREWITH UNDER THIS AGREEMENT (AND IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE
COVERING ALL OR THE REMAINING PORTION OF LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO AND THERETO), AND SUCH ASSIGNMENT SHALL EFFECT A

 

69

--------------------------------------------------------------------------------


 


NOVATION BETWEEN BORROWER AND THE ASSIGNEE WITH RESPECT TO THE ASSIGNED RIGHTS
AND OBLIGATIONS; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL RELEASE
LENDER FROM OBLIGATIONS THAT SURVIVE THE TERMINATION OF THIS AGREEMENT,
INCLUDING LENDER’S OBLIGATIONS UNDER SECTION 16.9 OF THIS AGREEMENT.


 


(C)          IMMEDIATELY UPON BORROWER’S RECEIPT OF SUCH FULLY EXECUTED
ASSIGNMENT AND ACCEPTANCE, THIS AGREEMENT SHALL BE DEEMED TO BE AMENDED TO THE
EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF THE
ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE RIGHTS AND DUTIES OF LENDER ARISING
THEREFROM.


 


(D)         NOTWITHSTANDING SECTIONS 14.1(A) THROUGH (C) ABOVE, LENDER AND ITS
ASSIGNEE SHALL NOT ASSIGN THEIR RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT EXCEPT IN WHOLE, PROVIDED THAT LENDER OR ITS ASSIGNEE MAY ASSIGN ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT IN PART IF, PRIOR TO SUCH
ASSIGNMENT, THIS AGREEMENT HAS BEEN AMENDED TO PROVIDE FOR THE APPOINTMENT OF AN
AGENT ACTING ON BEHALF OF ALL LENDERS HEREUNDER OR OTHER PROVISIONS FOR THE
COORDINATED ACTION OF MULTIPLE LENDERS HEREUNDER BASED UPON THE DETERMINATION OF
LENDERS HOLDING A MAJORITY OF THE ADVANCES THEN OUTSTANDING.  EACH BORROWER AND
GUARANTOR HEREBY AGREE TO EXECUTE SUCH AN AMENDMENT PROMPTLY UPON REQUEST BY THE
LENDER OR ITS ASSIGNEE.


 


(E)          LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS,
FINANCIAL INSTITUTIONS, OR OTHER PERSONS NOT AFFILIATES OF SUCH LENDER (A
“PARTICIPANT”) PARTICIPATING INTERESTS IN THE OBLIGATIONS AND THE OTHER RIGHTS
AND INTERESTS OF LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT (I)  LENDER SHALL REMAIN THE “LENDER” FOR ALL PURPOSES OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE PARTICIPANT RECEIVING THE
PARTICIPATING INTEREST IN THE OBLIGATIONS AND THE OTHER RIGHTS AND INTERESTS OF
LENDER HEREUNDER SHALL NOT CONSTITUTE A “LENDER” HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS AND LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II)  LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, (III) BORROWER AND THE LENDER SHALL CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH EACH OTHER LENDER IN CONNECTION WITH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (IV) LENDER SHALL
NOT TRANSFER OR GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE PARTICIPANT HAS
THE RIGHT TO APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT TO THE EXTENT SUCH AMENDMENT
TO, OR CONSENT OR WAIVER WITH RESPECT TO THIS AGREEMENT OR OF ANY OTHER LOAN
DOCUMENT WOULD (A) EXTEND THE FINAL MATURITY DATE OF THE OBLIGATIONS HEREUNDER
IN WHICH SUCH PARTICIPANT IS PARTICIPATING, (B) REDUCE THE INTEREST RATE
APPLICABLE TO THE OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT IS
PARTICIPATING, (C) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR
GUARANTIES (EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE LOAN
DOCUMENTS) SUPPORTING THE OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT IS
PARTICIPATING, (D) POSTPONE THE PAYMENT OF, OR REDUCE THE AMOUNT OF, THE
INTEREST OR FEES PAYABLE TO SUCH PARTICIPANT THROUGH LENDER, OR (E) CHANGE THE
AMOUNT OR DUE DATES OF SCHEDULED PRINCIPAL REPAYMENTS OR PREPAYMENTS OR
PREMIUMS, AND (V) ALL AMOUNTS PAYABLE BY BORROWER

 

70

--------------------------------------------------------------------------------


 


HEREUNDER SHALL BE DETERMINED AS IF LENDER HAD NOT SOLD SUCH PARTICIPATION,
EXCEPT THAT, IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR
SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE
RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER
THIS AGREEMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST
WERE OWING DIRECTLY TO IT AS LENDER UNDER THIS AGREEMENT.  THE RIGHTS OF ANY
PARTICIPANT ONLY SHALL BE DERIVATIVE THROUGH LENDER AND NO PARTICIPANT SHALL
HAVE ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY DIRECT
RIGHTS AS TO BORROWER, THE COLLECTIONS OF BORROWER OR ITS SUBSIDIARIES, THE
COLLATERAL, OR OTHERWISE IN RESPECT OF THE OBLIGATIONS.  NO PARTICIPANT SHALL
HAVE THE RIGHT TO PARTICIPATE DIRECTLY IN THE MAKING OF DECISIONS BY LENDER.


 


(F)            IN CONNECTION WITH ANY SUCH ASSIGNMENT OR PARTICIPATION OR
PROPOSED ASSIGNMENT OR PARTICIPATION, LENDER MAY, SUBJECT TO THE PROVISIONS OF
SECTION 16.9, DISCLOSE ALL DOCUMENTS AND INFORMATION WHICH IT NOW OR HEREAFTER
MAY HAVE RELATING TO BORROWER AND ITS SUBSIDIARIES AND THEIR RESPECTIVE
BUSINESSES.


 


(G)         ANY OTHER PROVISION IN THIS AGREEMENT NOTWITHSTANDING, LENDER MAY AT
ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF ITS
RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR OF ANY FEDERAL RESERVE BANK
IN ACCORDANCE WITH REGULATION A OF THE FEDERAL RESERVE BANK OR U.S. TREASURY
REGULATION 31 CFR § 203.24, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE SUCH
PLEDGE OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.


 

14.2  Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by Lender shall release
Borrower from its Obligations.  Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 


15.            AMENDMENTS; WAIVERS.

 

15.1  Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by Lender and Borrower and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

15.2  No Waivers; Cumulative Remedies.  No failure by Lender to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by

 

71

--------------------------------------------------------------------------------


 

Lender in exercising the same, will operate as a waiver thereof.  No waiver by
Lender will be effective unless it is in writing, and then only to the extent
specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrower of
any provision of this Agreement.  Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Lender may have.

 


16.            GENERAL PROVISIONS.


 

16.1  Effectiveness.  This Agreement shall be binding and deemed effective when
executed by Borrower and Lender.

 

16.2  Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

16.3  Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against Lender or Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

16.4  Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

16.5  Withholding Taxes.  All payments made by Borrower hereunder or under any
note will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below).  All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States) or by any political subdivision or taxing
authority thereof or therein (other than of the United States) with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net income or net profits of Lender, or (ii) to the extent that
such tax results from a change in the circumstances of Lender, including a
change in the residence, place of organization, or principal place of business
of Lender, or a change in the branch or lending office of Lender participating
in the transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”).  If any Taxes are so levied or imposed, Borrower agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 16.5 after withholding or
deduction

 

72

--------------------------------------------------------------------------------


 

for or on account of any Taxes, will not be less than the amount provided for
herein; provided, however, that Borrower shall not be required to increase any
such amounts payable to Lender if the increase in such amount payable results
from Lender’s own willful misconduct or gross negligence.  Borrower will furnish
to Lender as promptly as possible after the date the payment of any Taxes is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by Borrower.

 

16.6  Amendments in Writing.  This Agreement only can be amended by a writing
signed by Lender and Borrower.

 

16.7  Counterparts; Telefacsimile Execution.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

16.8  Revival and Reinstatement of Obligations.  If the incurrence or payment of
the Obligations by either Borrower or the Guarantors or the transfer to Lender
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of Lender
related thereto, the liability of Borrower or Guarantors automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

 

16.9  Confidentiality.

 

Lender agrees that material, non-public information regarding Borrower and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans shall be treated by Lender in a confidential manner, and shall not be
disclosed by Lender to Persons who are not parties to this Agreement, except: 
(a) to attorneys for and other advisors, accountants, auditors, and consultants
to Lender, so long as Lender instructs such attorneys, advisors, accounts,
auditors and consultants to treat such information in a confidential manner, (b)
to Subsidiaries and Affiliates of Lender, provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the

 

73

--------------------------------------------------------------------------------


 

terms of this Section 16.9, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation (in which case Lender will
use its reasonable efforts to provide reasonable notice to Borrower so that
Borrower has an opportunity to seek a protective order), (d) as may be agreed to
in advance by Borrower or its Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, (e) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Lender), (f) in connection
with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
Lender’s interest under this Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and (g)
in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or other adversary proceeding involving
parties hereto with such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents.  The provisions of this Section 16.9 shall survive for 2
years after the payment in full of the Obligations.  Anything contained herein
or in any other Loan Document to the contrary notwithstanding, the obligations
of confidentiality contained herein and therein, as they relate to the
transactions contemplated hereby, shall not apply to the federal tax structure
or federal tax treatment of such transactions, and each party hereto (and any
employee, representative, or agent of any party hereto) may disclose to any and
all Persons, without limitation of any kind, the federal tax structure and
federal tax treatment of such transactions (including all written materials
related to such tax structure and tax treatment).  The preceding sentence is
intended to cause the transactions contemplated hereby to not be treated as
having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the IRC, and shall be construed in a manner
consistent with such purpose.  In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the tax structure of the
transactions contemplated hereby or any tax matter or tax idea related thereto.

 

16.10  Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

[Signature page to follow.]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

BORROWER

 

 

 

EARL SCHEIB, INC.,
a Delaware corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

EARL SCHEIB REALTY CORP.,
a California corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

LENDER

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation

 

 

 

By:

 

 

 

Title:

 

 

 

75

--------------------------------------------------------------------------------


 

1.

DEFINITIONS AND CONSTRUCTION

 

 

 

 

1.1

Definitions

 

 

 

 

1.2

Accounting Terms

 

 

 

 

1.3

Code

 

 

 

 

1.4

Construction

 

 

 

 

1.5

Schedules and Exhibits

 

 

 

2.

LOAN AND TERMS OF PAYMENT

 

 

 

 

2.1

Revolver Advances

 

 

 

 

2.2

Borrowing Procedures and Settlements

 

 

 

 

2.3

Payments

 

 

 

 

2.4

Overadvances

 

 

 

 

2.5

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations

 

 

 

 

2.6

Crediting Payments

 

 

 

 

2.7

Designated Account

 

 

 

 

2.8

Maintenance of Loan Account; Statements of Obligations

 

 

 

 

2.9

Fees

 

 

 

 

2.10

Letters of Credit

 

 

 

 

2.11

Capital Requirements

 

 

 

 

2.12

Joint and Several Liability of Borrower

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

 

 

 

 

3.2

Conditions Subsequent to the Initial Extension of Credit

 

 

 

 

3.3

Conditions Precedent to all Extensions of Credit

 

 

 

 

3.4

Term

 

 

 

 

3.5

Effect of Termination

 

 

 

 

3.6

Early Termination by Borrower

 

 

 

4.

CREATION OF SECURITY INTEREST

 

 

 

 

4.1

Grant of Security Interest

 

 

 

 

4.2

Negotiable Collateral

 

 

 

 

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral

 

 

 

 

4.4

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required

 

 

 

 

4.5

Power of Attorney

 

--------------------------------------------------------------------------------


 

 

4.6

Right to Inspect

 

 

 

 

4.7

Control Agreements

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.1

No Encumbrances

 

 

 

 

5.2

State of Incorporation; Location of Chief Executive Office; FEIN; Organizational
ID Number; Commercial Tort Claims

 

 

 

 

5.3

Due Organization and Qualification; Subsidiaries; Stock

 

 

 

 

5.4

Due Authorization; No Conflict

 

 

 

 

5.5

Litigation

 

 

 

 

5.6

No Material Adverse Change

 

 

 

 

5.7

Fraudulent Transfer

 

 

 

 

5.8

Employee Benefits; Labor Relations

 

 

 

 

5.9

Environmental Condition

 

 

 

 

5.10

Brokerage Fees

 

 

 

 

5.11

Intellectual Property

 

 

 

 

5.12

Leases

 

 

 

 

5.13

Deposit Accounts and Securities Accounts

 

 

 

 

5.14

Complete Disclosure

 

 

 

 

5.15

Indebtedness

 

 

 

 

5.16

Inactive Subsidiaries

 

 

 

6.

AFFIRMATIVE COVENANTS

 

 

 

 

6.1

Accounting System

 

 

 

 

6.2

Collateral Reporting

 

 

 

 

6.3

Financial Statements, Reports, Certificates

 

 

 

 

6.4

Guarantor Reports

 

 

 

 

6.5

Maintenance of Properties

 

 

 

 

6.6

Taxes

 

 

 

 

6.7

Insurance

 

 

 

 

6.8

Compliance with Laws

 

 

 

 

6.9

Existence

 

 

 

 

6.10

Environmental

 

 

 

 

6.11

Disclosure Updates

 

 

 

 

6.12

Formation of Subsidiaries

 

--------------------------------------------------------------------------------


 

7.

NEGATIVE COVENANTS

 

 

 

 

7.1

Indebtedness

 

 

 

 

7.2

Liens

 

 

 

 

7.3

Restrictions on Fundamental Changes

 

 

 

 

7.4

Disposal of Assets

 

 

 

 

7.5

Change Name

 

 

 

 

7.6

Nature of Business

 

 

 

 

7.7

Prepayments and Amendments

 

 

 

 

7.8

Change of Control

 

 

 

 

7.9

Distributions

 

 

 

 

7.10

Accounting Methods

 

 

 

 

7.11

Investments

 

 

 

 

7.12

Transactions with Affiliates

 

 

 

 

7.13

Suspension

 

 

 

 

7.14

Use of Proceeds

 

 

 

 

7.15

Financial Covenants

 

 

 

 

7.16

Deferred Compensation

 

 

 

 

7.17

Inactive Subsidiaries

 

 

 

8.

EVENTS OF DEFAULT

 

 

 

9.

LENDER’S RIGHTS AND REMEDIES

 

 

 

 

9.1

Rights and Remedies

 

 

 

 

9.2

Remedies Cumulative

 

 

 

10.

TAXES AND EXPENSES

 

 

 

11.

WAIVERS; INDEMNIFICATION; SUBORDINATION

 

 

 

 

11.1

Demand; Protest

 

 

 

 

11.2

Lender’s Liability for Collateral

 

 

 

 

11.3

Indemnification

 

 

 

 

11.4

Subordination

 

 

 

12.

NOTICES

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

 

 

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

 

 

 

14.1

Assignments and Participations

 

 

 

 

14.2

Successors

 

--------------------------------------------------------------------------------


 

15.

AMENDMENTS; WAIVERS

 

 

 

 

15.1

Amendments and Waivers

 

 

 

 

15.2

No Waivers; Cumulative Remedies

 

 

 

16.

GENERAL PROVISIONS

 

 

 

 

16.1

Effectiveness

 

 

 

 

16.2

Section Headings

 

 

 

 

16.3

Interpretation

 

 

 

 

16.4

Severability of Provisions

 

 

 

 

16.5

Withholding Taxes

 

 

 

 

16.6

Amendments in Writing

 

 

 

 

16.7

Counterparts; Telefacsimile Execution

 

 

 

 

16.8

Revival and Reinstatement of Obligations

 

 

 

 

16.9

Confidentiality

 

 

 

 

16.10

Integration

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Form of Monthly Compliance Certificate

Exhibit B

 

Form of Revolving Credit Note

Exhibit C

 

Form of Quarterly Compliance Certificate

Exhibit D

 

Form of Control Agreement

Exhibit E

 

Form of Annual Compliance Certificate

Schedule D-1

 

Designated Account

Schedule E-1

 

Eligible Real Property

Schedule L-1

 

Lender’s Account

Schedule P-1

 

Permitted Liens

Schedule P-2

 

Permitted Protests

Schedule R-1

 

Real Property Collateral

Schedule 5.2(a)

 

States of Organization

Schedule 5.2(b)

 

Chief Executive Offices

Schedule 5.2(c)

 

FEINs

Schedule 5.2(d)

 

Commercial Tort Claims

Schedule 5.3(b)

 

Subsidiaries

Schedule 5.3(c)

 

Capitalization of Borrower’s Subsidiaries

Schedule 5.5

 

Litigation

Schedule 5.8(b)

 

Labor Unions

Schedule 5.9

 

Environmental Matters

Schedule 5.11

 

Intellectual Property

Schedule 5.13

 

Deposit Accounts and Securities Accounts

Schedule 5.15

 

Permitted Indebtedness

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF MONTHLY COMPLIANCE CERTIFICATE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REVOLVING CREDIT NOTE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CONTROL AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ANNUAL COMPLIANCE CERTIFICATE

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE D-1

 

DESIGNATED ACCOUNT

 

Account number 112119019 of Borrower maintained with Borrower’s Designated
Account Bank, or such other deposit account of Borrower (located within the
United States) that has been designated as such, in writing, by Borrower to
Lender.

 

“Designated Account Bank” means City National Bank, whose office is located at
400 North Roxbury Drive, Beverly Hills, California 90210, and whose ABA number
is 122016066.

 

--------------------------------------------------------------------------------


 

SCHEDULE E-1

 

ELIGIBLE REAL PROPERTY

 

Street

 

City

 

County

 

State

5416-20 Santa Monica Blvd.

 

Hollywood

 

Los Angeles

 

CA

2826 E. Anaheim

 

Long Beach

 

Los Angeles

 

CA

3252 Rosecrans

 

Hawthorne

 

Los Angeles

 

CA

17115 Lakewood Bl.

 

Bellflower

 

Los Angeles

 

CA

4441-51 San Fernando Rd.

 

Glendale

 

Los Angeles

 

CA

3431 Tyler Ave.

 

El Monte

 

Los Angeles

 

CA

1102 E. 17th St.

 

Santa Ana

 

Orange

 

CA

3700 Chicago Ave.

 

Riverside

 

Riverside

 

CA

540 W. Mill St.

 

San Bernardino

 

San Bernardino

 

CA

10937 Central Ave

 

Ontario

 

San Bernardino

 

CA

2650 Sunrise Blvd.

 

Rancho Cordova

 

San Diego

 

CA

1421 34th St.

 

Bakersfield

 

Kern

 

CA

2431 Fruitridge Rd.

 

Sacramento

 

Sacramento

 

CA

111 National City Blvd.

 

National City

 

San Diego

 

CA

951 Broadway

 

Chula Vista

 

San Diego

 

CA

1002 W. Main

 

El Cajon

 

San Diego

 

CA

 

--------------------------------------------------------------------------------


 

SCHEDULE L-1

 

LENDER’S ACCOUNT

 

An account at a bank designated by Lender from time to time as the account into
which Borrower shall make all payments to Lender under this Agreement and the
other Loan Documents; unless and until Lender notifies Borrower to the contrary,
Lender’s Account shall be that certain deposit account bearing account number
323-266193 and maintained by Lender with JPMorgan Chase Bank, 4 New York Plaza,
15th Floor, New York, New York 10004, ABA  #021000021.

 

--------------------------------------------------------------------------------


 

SCHEDULE P-1

 

PERMITTED LIENS

 

Blanket lien against Parent in favor of City National Bank, File number 1122186,
filed September 24, 2001.

 

--------------------------------------------------------------------------------


 

SCHEDULE P-2

 

PERMITTED PROTESTS

 

Protest against Notice of Disallowance.

 

--------------------------------------------------------------------------------


 

SCHEDULE R-1

 

REAL PROPERTY COLLATERAL

 

 

Street

 

City

 

County

 

State

1730 E. Apache Blvd.

 

Tempe

 

Maricopa

 

AZ

11025 N. Cave Creek

 

Phoenix

 

Maricopa

 

AZ

1555 E. 22nd St.

 

Tucson

 

Pima

 

AZ

5416-20 Santa Monica Blvd.

 

Hollywood

 

Los Angeles

 

CA

2826 E. Anaheim

 

Long Beach

 

Los Angeles

 

CA

3252 Rosecrans

 

Hawthorne

 

Los Angeles

 

CA

17115 Lakewood Bl.

 

Bellflower

 

Los Angeles

 

CA

4441-51 San Fernando Rd.

 

Glendale

 

Los Angeles

 

CA

3431 Tyler Ave.

 

El Monte

 

Los Angeles

 

CA

1102 E. 17th St.

 

Santa Ana

 

Orange

 

CA

3700 Chicago Ave.

 

Riverside

 

Riverside

 

CA

540 W. Mill St.

 

San Bernardino

 

San Bernardino

 

CA

10937 Central Ave.

 

Ontario

 

San Bernardino

 

CA

2650 Sunrise Blvd.

 

Rancho Cordova

 

San Diego

 

CA

1421 34th St.

 

Bakersfield

 

Kern

 

CA

2431 Fruitridge Rd.

 

Sacramento

 

Sacramento

 

CA

111 National City Blvd.

 

National City

 

San Diego

 

CA

951 Broadway

 

Chula Vista

 

San Diego

 

CA

1002 W. Main

 

El Cajon

 

San Diego

 

CA

1913 Bladensburg NE

 

Washington

 

DC

 

DC

4224 Chinden Blvd.

 

Garden City

 

Ada

 

ID

 

--------------------------------------------------------------------------------


 

Street

 

City

 

County

 

State

6647 S. Western Ave.

 

Chicago

 

Cook

 

IL

2416 W. Irving Park Rd.

 

Chicago

 

Cook

 

IL

1731 W. 127th St.

 

Calumet Park

 

Cook

 

IL

7550 Plank Rd.

 

Baton Rouge

 

Baton Rouge

 

LA

5901 & 5913 Eastern Ave.

 

Baltimore

 

Baltimore

 

MD

4211 Reistertown Rd.

 

Baltimore

 

Baltimore

 

MD

3401 Frederick Ave.

 

Baltimore

 

Baltimore

 

MD

4570-76 Manchester Ave.

 

St. Louis

 

St. Louis

 

MO

6171 Natural Bridge Rd.

 

St. Louis

 

St. Louis

 

MO

3485 Boulder Hwy.

 

Las Vegas

 

Las Vegas

 

NV

3070 Valley View Blvd.

 

Las Vegas

 

Las Vegas

 

NV

921 Texas Ave.

 

El Paso

 

El Paso

 

TX

3660 SW Military Dr.

 

San Antonio

 

Bexar

 

TX

5005 E. Cesar Chavet St.

 

Austin

 

Travis

 

TX

5001 Dyer St.

 

El Paso

 

El Paso

 

TX

1489 S. State St.

 

Salt Lake City

 

Salt Lake

 

UT

7470 S. State St.

 

Midvale

 

Salt Lake

 

UT

1824-26 Fifth Ave.

 

Mckeesport

 

Allegheny

 

PA

5817 Broad St.

 

Philadelphia

 

Philadelpia

 

PA

2912 Jefferson Davis Hwy.

 

Alexandria

 

Independent City

 

VA

5805 Jefferson Ave.

 

Newport News

 

Independent City

 

VA

540 Orange Ave NE.

 

Roanoke

 

Independent City

 

VA

 

--------------------------------------------------------------------------------